 In the Matter of FORDMOTORCOMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICACase No. C-199.Decided DecemberL2, 1937Automobile Industry-Interference, Restraint, or Coercion:intimidating, as-saulting, and beating union members and sympathizers distributing literaturein vicinity of plants ; distributing anti-union literature to employees ;organizingvigilante groups to crush organization by employees; employing hired thugsand members of employer's service department to terrorize and beat unionmembers and sympathizers ; dominating and interfering with a company-domi-nated labor organization for the purpose of defeating self-organization by em-ployees ; systematically discharging employees who join or assist the union-Company-Dominated Union:supporting and assisting formation; interferingwith internal organization ; discriminating between labor organizations-Dis-crimination:Discharge; charges of, not sustained as to certain employees-Reinstatement Ordered-Back Pay:awarded.Mr. Laurence A. Knapp, Mr. John T. McTernan,andMr. Chris-topher W. Hoey,for the Board.Mr. Louis J. Colombo, Sr., Mr. Louis J. Colombo, Jr.,andMr.Anthony Vermeulen,of Detroit, Mich., for the Respondent.Mr. Maurice Sugar,of Detroit, Mich., for the Union.Mr. Julius SchlezingerandMiss Anne E. Freeling,of counsel tothe Board.DECISIONandORDERSTATEMENT OF THE CASEUpon charges duly filed by International Union, United Automo-bileWorkers of America, herein called the U. A. W., the NationalLabor Relations Board, herein called the Board, by Frank H. Bowen,Regional Director for the Seventh Region (Detroit, Michigan), is-sued its complaint, dated June 26, 1937, against the Ford MotorCompany, Detroit, Michigan, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices the complaint alleged insubstance:621 622NATIONAL LABOR RELATIONS BOARD(1)That the respondent had for several months distributed andcirculated among its employees and the public generally statementsand propaganda disparaging and criticizing labor organizations anddiscouraging membership therein.(2)That on or about May 26, 1937, when representatives of theU. A. W. attempted peaceably to distribute union literature at or inthe vicinity of the respondent's plant in Dearborn, Michigan, therespondent caused a number of such representatives to be brutallyassaulted and beaten.(3)That the respondent at various other times had, by enumer-ated acts and threats, intimidated its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.(4)That membership in a labor organization known as the FordBrotherhood of America, Inc., herein called the Brotherhood, wassolicited within the respondent's River Rouge plant during workinghours with the sanction and aid of the respondent's officials, andthat the respondent thereafter caused to be published an announce-ment in the public press that the Brotherhood had been disbandedat the request of the respondent, these several acts constituting domi-nation and interference with the formation and administration of alabor organization.(5)That the respondent caused the discharge, demotion, transfer,lay-off, or resignation because of membership in, affiliation, with,activity in behalf of, or sympathy or suspected sympathy toward,the U. A. W., of certain named employees,' thereby discouragingmembership in a labor organization.The complaint and accompanying notice of hearing were dulyserved upon the parties.On July 3, 1937, the respondent filed ananswer to the complaint in which it denied that it had engaged inunfair labor practices.In its answer the respondent also movedto dismiss the complaint on the ground that the Act does not pro-hibit freedom of speech or freedom of the press, that the Boardhas no jurisdiction to hear and determine assault and battery andfelonious assault cases, and finally, that the Board has no jurisdictionover the respondent.' Valeiiu Popa, Alphonso Kuzulis, Percy Llewellyn, Jack Leis, John Pirosko, JamesPirosko, Fred Nygard, John Schipper,Emil Tomkow, Jacob Winsiewski,Joseph Nierotko,Geoige Onnela, Martin Jensen,Clarence A.Fleming,RichardWeyhing,Elmer Mackie,Thaddeus Radke,Ray Onnela,Alfred Onnela,Joseph Sable,Birtus C Hall,Hector F.Manseau,Herbert C.Mehl, Gabriel Bobaila(erroneously spelled Babaila),John Barron,Leo J Krugh,Joseph V. Bailey,John Cwikiel,Fred Gulliksen,George B Zubick, JosephGutierrez,Joseph Galusky,Guiseppe Gregario,Clifford Sheldon,John J. Dovey,DanielE.Devor,Raymond Jewell,and Joe SazynskiDuring the hearing the complaint wasamended several times to conform to the proof adduced,towhich amendments therespondent filed answers.These amendments,among other things, added Homer Kingand George Smick to the names of those discharged, and dismissed the complaint asto Jack Leis,John Pirosko,Valeriu Popa,James Pirosko and Heibert C Mehl. DECISIONS AND ORDERS623Pursuant to the notice, a hearing was held at Detroit, Michigan,from July 6 to July 30, 1937, before John T. Lindsay, the Trial Ex-aminer duly designated by the Board. The Board, the respondent,and the U. A. W. were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to produce evidence bearing upon the issueswas afforded to all parties.At the commencement of the hearing,the conclusion of the Board's case, the conclusion of the respondent'scase, and again at the conclusion of the hearing, the respondent re-newed its motion to dismiss.The motions were denied by the TrialExaminer and exceptions taken.During the hearing a so-called motion to intervene was filed inbehalf of the Brotherhood. Such motion requested certification ofthe Brotherhood as the representative for the purpose of collectivebargaining of all the employees of the respondent engaged in pro-duction in the State of Michigan.The motion was denied.by theTrial. Examiner.The Brotherhood thereupon filed a caveat withthe Board in Washington, and thereafter, in accordance with per-mission granted by the Board, filed a brief.The motion of theBrotherhood is in actual fact a petition for certification of repre-sentatives and bears no relationship to the charges of unfair laborpractices involved in this proceeding. It could properly have beenfiled with the Regional Director in accordance with Article III, Sec-tion 1, of National Labor Relations Board Rules and Regulations-Series 1, as amended.The ruling of the Trial Examiner is herebyaffirmed.During the course of the hearing exceptions were taken by theparties to various rulings of the Trial Examiner.The Board hasreviewed these rulings and finds that no prejudicial errors werecommitted.All rulings of the Trial Examiner are hereby affirmed.By order of the Board, dated August 3, 1937, the proceeding wastransferred to and continued before the Board in accordance withArticle II, Section 37, of the Rules and Regulations.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTFord Motor Company is a Delaware 2 corporation having its prin-cipal executive offices at Dearborn, Michigan. It is engaged in themanufacture, assembly, sale, and distribution of automobiles andautomobile trucks and various types of automobile parts and acces-2 Ford Motor Company was incorporated in 1919 with an authorized capital stock of$100,000,000.Moody'sManual of Investments for 1930 states that this stock is entirelyowned by Henry Ford. his wife,Mrs. Henry Ford, and his son, Edsel B Ford 624NATIONAL LABOR RELATIONS BOARDsories.3The respondent owns, operates, or maintains manufacturingor assembly plants in many states throughout the country.Fordsalesand service branches are located in practically every majorcity in the United States.Foreign subsidiaries of the respondentoperate ina similarfashion throughout the world .4The respondent operates iron ore mines and lumber propertiesinMichigan,coalmines inKentucky and West Virginia,a silicaquarry in Pennsylvania, and other raw material properties in thevarious States.A subsidiary of the respondenthas a concession forapproximately 2,500,000 acres of land inBrazilfor rubber develop-ment.Although by owning sources ofessentialraw materials therespondent has made its operations largely self-sufficient,itsmanu-facturing operationsare so extensivethat it must still purchase greatquantitiesof raw materials.The respondent owns and operates a fleet of ships, including sevenocean-going vessels, the two largest motorships on the Great Lakes,13 barges, four towing tugs, a harbor tug, and two twin-screw canal-boats.For the care of these vessels, it has purchased a ship-buildingplant at Chester, Pennsylvania.The activities of the respondent areclosely coordinated as a result of its control of transportation facil-ities.The respondent, up to June 1936, had built and sold more than24,000,000 Ford cars.Of a total of 3,404,497 new car registrations inthe United States in 1936, there were 764,121 registrations of Fordcars, or 22.44% of the total. It is the third largest manufacturer inthe automobile industry.The only plants of the respondent involved in this proceeding arethe ones located in Highland Park, Michigan, herein called the High-'In addition,the respondent is in the following lines of business,all connected withor growing out of the making of motors : aeroplanes,coalmining,coke manufacture,by-productsmanufacture,leadmining,ironmining,foundry,steelmanufacture, toolmaking, machinery manufacture,car truck and tractor manufacture,glassmanufacture,artificial leather, copper wire, Fordite,textiles, batteries and generators,paper, cement.automobile bodies,Johanssen gages, electric power, filtered water, flour,motion pictures,hospital,farming and stock raising,radio, printing,photography,forging,flax growing,steam turbine,electric locomotives,logging,saw mills, body parts,dry kilns, wooddistillation,products of hydro-electric power, grocery stores,shoe stores,clothing stores,butcher shops,railroads,education,and ocean and lake transportation°The respondent owns a majority of stock in,or is affiliated through stock ownershipwith,the following companies:Ford Motor Company of Canada,Ford Motor CompanyLtd of England, Ford Motor Company A. G (Germany), Ford Motor Co. (Belgium)S.A, Ford Motor Co A/s(Denmark),Ford Motor Co.of Finland,0 Y, Ford SocieteAnonyme Francaise and Matford Company(France),N V Nederlandsche Ford Auto-mobiel Fabrick(Holland),Ford Italiana S A (Italy),Ford Motor Iberica(Spain), FordMotor Co. A/B (Sweden), Ford Motor Company,Australia,Proprietary Ltd., FordManufacturing Company, Proprietary Ltd. (Australia),FordMotor Company, SouthAfrica, Ltd.The respondent'schiefmanufacturing plants abroad are in Ireland, England (thefactory at Dagenham, England,is the largest automobile factory in the world outsidethe United States),Germany, and FranceItalso has assembly plants,and sales andservice branches in Argentina,Canal Zone,Cuba, Mexico, Uruguay,Brazil, Chile,China,Japan,Egypt,Belgium,France,Spain, Italy,Rumania,Denmark,Ireland,Finland,Turkey, Portugal,Holland, Sweden,Greece, and Germany. DECISIONS AND ORDERS625land Park plant, and in Dearborn, Michigan, herein called the RiverRouge plant.Fender enamel, frame paint, anti-rust solution, dryers,polishers, resins, automobile paints, and artificial leather are manu-factured in the Highland Park plant.5 These products are shipped tothe various branches of the respondent located in this country andabroad.The heart of the giant Ford organization is the River Rouge plant,which is the largest industrial unit in the world, employing morethan 80,000 men. The plant grounds cover 1,096 acres and the build-ings have a floor area of over 7,250,000 square feet.The respondentoperates at the River Rouge plant its own blast furnaces, locomotiverepair shop, the largest foundry and the largest industrial steam gen-erating plant in the world, motor assembly plant, coke ovens, openhearth furnaces, steel plant and rolling mill, paper mill, sinteringplant, glass factory, laboratories, and a cement plant.The plant has14 miles of roadways and 92 miles of railroad tracks.Twenty-fourlocomotives,' one road roller, 14 locomotive cranes, and 11 steamshovels operate there.The docks at the River Rouge plant are amile and a third long and can accommodate ocean-going vessels.Almost all of the products manufactured at the River Rouge plantare shipped to assembly plants in various parts of the country.Theonly cars which are completely assembled there are the ones intendedfor local sale.The average shipping time between the factory andthe branches is 6.16 days.The respondent maintains an elaboratesystem of inventory control by means of thousands of miles of leasedtelephone wires.The automobile industry ranks first in the United States in thevalue of products and twelfth in the number of wage earners. Itis the largest consumer of steel and also ranks first in the use ofvarious other commodities, including gasoline, lubricating oil, rubber,plate glass, nickel, lead and mohair.The industry involves the constant movement of enormous quan-tities of materials and products in interstate commerce.Michigan,which produces 52 per cent of all the automobiles manufactured inthe United States, accounts for the sale of less than six per cent.Only slightly more than two per cent of the steel produced in thecountry is manufactured in Michigan, and only trifling quantities^ofmost of the other commodities which have been named above.IT.THE UNIONInternational Union, United Automobile Workers of America is alabor organization affiliated with the Committee for IndustrialOrganization.15Until 1929 automobiles and automobile parts were also manufactured at this plant. 626NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The riot of May 26, 1937In connection with its drive to organize the respondent's employees,the General Executive Board of theU. A. W. setup a committee,known as the Ford OrganizingCommittee.This committee, at ameeting held sometime about the middle of May 1937, decided todistribute union leaflets on May 26 to the workers at the River Rougeplant.In accordance with this decision a permit for the distributionof handbills was obtained from the City of Dearborn.6Also, thecommittee issued a call for volunteers to assist it in the distribution.In response to this call about 300 persons attended a meeting ofthe committee held at 12: 30 P. M. on May 26,1937, at the office ofLocal No. 174 of the U. A. W. At this meeting final plans for thedistribution of-leaflets at the River Rouge plant that afternoon weremade.Groups were assigned to the various gates of the plant and itwas decided that only women would actually pass out the handbills.A total of from 50 to 70 persons,at least two-thirds of whom werewomen, were selected to take part in the distribution.All personswere carefully instructed to refrain from violence.At the conclusion of the meeting four of the union leaders, WalterP. Reuther,president of Local No. 174 and a member of the GeneralExecutive Board of the U.A. W., Richard T. Frankensteen,Organi-zationalDirector of the Ford Organizing Committee and also amember of the General Executive Board, Jack Kennedy, the Assist-ant Organizational Director,and Robert Kanter,aU. A. W. or-ganizer, together with Reverend Raymond P. Sanford,a Chicagominister assigned to observe the distribution by the Conference forthe Protection of Civil Rights,proceeded-to Gate 4, the main entranceof the Rouge plant,in automobiles.The women assigned to dis-tribute leaflets at that gate were instructed to follow by street car.In order to understand the events which took place after theirarrival, a brief descripion of the locality surrounding Gate 4 is neces-sary.Gate 4 is located on the west side of Miller Road, a 120 footpublic highway, only 40 feet of which is paved.Thirteen feet ofthe unpaved portion of the highway lie west of the pavement andthe other 67 feet east of it.The eastern part is covered with cindersupon which cars are permitted to park.Although the property onboth sides of Miller Road is owned by the respondent,buildings havebeen constructed only on the western side.Street car tracks runwithin the plant grounds just east of the roadway and on the otherside of the tracks an open parking space for employees'cars is lo-0 Board Exhibit 70. DECISIONS AND ORDERS627cated.The tracks are separated from both the parking space andthe street by iron fences.The fence to the west of the tracks is lo-cated on Ford property and about seven feet of the unpaved portioncf Miller Road belongs to the respondent.A large overpass has been constructed by the respondent acrossMiller Road at Gate 4 to enable its employees to enter the plantwithout crossing the street.Steps facing both toward the north andthe south lead to the overpass from the eastern edge of Miller Road.Within the fence there are also steps, leading to the overpass fromthe 'street car" loading and unloading platforms.The union group arrived at Gate 4 at approximately 1: 45 andproceeded immediately to the top of the overpass. The proposed dis-tribution had received considerable advance publicity and they founda large number of newspapermen awaiting their arrival. In re-sponse to requests from the photographers the group posed for pic-tures in the center of the bridge,Almost immediately, however,they were approached by three men, one of whom announced, "ThisisFord property.Get the hell off of here."At the same time anumber of other men who had been loitering along the railings beganclosing in on them from all directions.7The uncontradicted testi-mony of several witnesses indicates clearly that as soon as thesewords,were spoken the union group, without making any response orobjectionwhatsoever, turned quietly around and began walkingtoward the stairway.They had taken only a few steps, however,when they were surrounded and attacked by the men who had beenclosing in on them.'The story of the attack is almost unbelievably brutal.Reuther andFrankensteen were singled out for particular attention and given aterrific beating.Each of them was knocked down and viciouslypounded and kicked in all parts of the body. They were then raisedin the air several times and thrown upon their backs on the concrete.Reuther was then kicked down the north stairway and beaten andchased down Miller Road.Frankensteen, who was beaten into in-sensibility for a few moments, was also kicked down the northstairway, after which he was driven for several hundred yards alongthe street car tracks within the fence 87 The main afternoon change of shifts at the River Rouge plant does not take placeuntil 3:30Allwitnesses agreed that the number of men standing on the overpass,was unusually large for this early in the afternoon.Another peculiar feature was thefact that very few of them appeared to be carrying lunch pails or wearing the badgesrequired of all Ford employees at the plant.8 The notes taken by Dr.I.W. Ruskin,one of the physicians who attended Frankensteenafter the riot, read with respect to him as follows :"Richard Frankensteen.Bruise on the back of the neck. Injuries to face, noseand chin.Bleeding from internal injuries of the nose.Bruised in the groins.Bruised ribs,right side." 628NATIONAL LABOR RELATIONS BOARDReverend Sanford's description of the events which took place onthe bridge was as follows :"A.Well, there was a continuous clicking of cameras whichseemed to last for some time for two or three minutes, and al-most instantly after that,-in fact, during the latter part ofthat I observed a number of men approaching toward me fromthe south side of the overpass near the top of the steps, withother people coming up behind them.Q. Now, as they approached toward the Union group, whatoccurred?A.Well, when they got near the Union group, some man witha rather deep voice said, `This is Ford property; get the helloff of here,' whereupon we all immediately turned towards the,north and took three or four steps toward the north stairway.I was rather following the lead of these men. I followed alongby their side to the right of them, with Mr. Kennedy, andFrankensteen, and Reuther and Kanter on my left, in approxi-mately that order.Q. You proceeded toward the stairway, is that it, the stairs?A.We proceeded toward the north stairway.Q.Well, what did you notice first as you were proceedingtowards the stairs?After that did you go down the stairs orwhat happened?A.Well, after we got within a few feet from the top of thestairs, there were two things that happened, I should say, almostsimultaneously, immediately following the-almost immediatelyfollowing the demand to get off the property, and that was-although I couldn't see what was happening in back of me, therewas a scuffling and I caught scraps of conversation which in-formed me unmistakably that the cameramen were in trouble andtheir cameras were being attacked, and then I was sort of nudgedor pushed over to the east, and two men grabbed or hit at, Icouldn't say which, because I just got a glance over my left shoul-der,-grabbed or hit at Mr. Frankensteen. Then I turned towardthe west and saw him surrounded by four or five men who wereslugging at him, kicking at him and trying to grab his hands.Q. Now, had there been any remarks addressed to this groupadvancing on those with whom you were prior to this commandto get off the property, or get the hell off; do you recall?A.Will you repeat that question?Q. Had there been any conversation prior to the command toget off the property between the Union group with whom youwere and the group who were advancing behind them? DECISIONS AND ORDERS629A. No, I had heard no conversation whatsoever.Q. Now, after that command, did anyone in the Union groupreply orally?A. I heard no oral reply whatsoever.Q. And did any of the Union group offer any physical resistance to that command, after it was issued?A. No, just the contrary.They seemed to be complying withit immediately.Q.Was Mr. Frankensteen attacked from the front or from therear, from what you saw?A. From the rear.Q. In the course of his progress toward the northstairs?A. That is correct.Q. Now, can you describe the sort of beating that he receivedthere?A.Well, first near the northeast corner of the overpass Mr.Frankensteen was attacked by four or five men who kicked him inthe general region of his stomach and plugged him from the rearand were endeavoring to pull his coat over his head and then anincreasing number of men fell upon him of a heavier type, andhe was finally forced to the cement over to my left just northof the passageway which leads over to the ticket windows goingdown to the street car tracks, and there a man who was engagedin the attack, an individual who was engaged in attacking him,a separateindividual grabbed him by each foot and by eachhand and his legs were spread apart and his body was twistedover towards the east, over to my left, and then other men pro-ceeded to kick him in the crotch and groin, and left kidneys andaround the head and also to gore him with their heels in theabdomen, or the general range of his solar plexus.Q. Now, was he knocked clown at the time?A. He was flat on his back on the concrete.Q.What happened to you, then?A.Well, at that time he was so completely surrounded by inenon all sides, including the east side, who didn't seem to be en-gaged in the attack.There were men to the east of him whoseemed to be observing.The attack came mostly from those onthe east and west and northwest of him.Q. Anyway, your vision was cut off ?A.My vision was so completely cut off that I turned my atten-tion towards the west, and then for the first time since we had 630NATIONAL LABOR RELATIONS BOARDstarted to walk toward the north stairway I saw Mr. WalterReuther again, and he was I should say three or four feet di-rectly south of the west aisle of the stairs, going down the northstairs and facing north and he was standing up and crouchedover towards the north, and he had his fists crossed over his fore-arms and looking under out his hands with a look of terrorwritten upon his face, with his face blanched white around hisupper lip and nose and mouth, with the exception of a trickle ofblood coming from his nose, and then there seemed a pause of Isuppose, a second or so there, it seemed like a long time, when noone attacked him, he just stood there sort of in a crouched posi-tion, and then he moved forward unmolested and grabbed holdof the iron rail on either side of this west lane, but no soonerhad he grabbed hold of this iron pipe on either side of him thana very husky individual from the rear wrenched him loose andendeavored to hurl him down the first flight of steps, which Ishould say, were about nine or ten in number.Q. How many flights of those steps are there on that bridge?A. Three or two landings before the ground, and he caughthimself, I should say, about the sixth or seventh step, and atthat time I observed men coming up from the ground below atboth the last and next to the last aisle, to the west, on the northstairway, and other men following him down all the way down,sometimes being hurled right into men coming up the stairway,and I lost track of what was happening to Mr. Frankensteen,and gradually followed down the easternmost aisle of the northstairway till I came to the bottom of the north stairway."In the meantime while the assaults on the bridge were taking place,a street car carrying the women who had been assigned to distributehandbills at Gate 4 arrived. It stopped at the unloading platformwithin the fence just north of the overpass and the girls began get-ting off.A number of men immediately attacked them and, callingthem vile names, twisted their arms in an effort to get the bundles ofleafletswhich they were carrying away from them. All of thewomen were first pushed about and then violently shoved back intothe street car.A girl named Catherine Gelles and another one namedStella were knocked to the ground and kicked.Reverend Sanford,who had walked down the north stairway of the overpass just as theunion women started getting off of the street car, gave this vividdescription of the events that followed :"Q. Describe whatever happened to the girls there, what wasthe situation?A.Well, they were pushed around and called all manner ofvile names that are generally, attributed to women of the street, DECISIONS AND ORDERS631and one question which was directed to them two or three times,in substance, and which I couldn't understand, was, `Why don'tyou get your citizenship papers before you come sucking aroundhere for a job', and as they tried- to distribute this-I supposethey were trying to distribute the literature, there was an effortmade and sometimes successful to grab the literature out of theirhands, and they were hit and pushed around, and especially onevery well dressed gentlemen in a brown suit byQ.What was the purpose of that, trying to get them back onthe street cars or just a general mauling, or what was it?A. First it seemed to be a general mauling, because they werefirst told to get over on the east side of the fence and then theygot over on the fence, they were commanded to get back on thewest side of the fence, and the girls were at a loss to know ap-parently what to do, and then one girl near me was kicked inthe stomach, and vomited at my feet, right at the end of thesteps there and I finally shot an imploring glance at one of themounted policemen, to whom I had previously spoken and hedashed over on horseback to the west side of the fence and in arather pleading tone, sort of `For God's sake' tone in his voice,seemed to direct his remarks to this well-dressed gentlemen inbrown, and said, `You mustn't hurt those women : you mustn'thurt those women;' and I was attracted to the manner in whichhe spoke, because he seemed to speak as one not having authorityin the situation and seemed to be pleading rather not to injurethe women.Q. In any event, there was no physical effort on his partto prevent that, is that correct?A. No, there was no show of authority whatsoever.9Q. Now, how long did you stay there along the street cartracks?A. I stayed there until practically all the literature had beengathered from the ground and until the girls had been pushedback on the trolley and the trolley had gone and it became veryquiet around there and relatively still.Q. Did the girls get back on the street car voluntarily?A. They were, for the most part, pushed back on the streetcar ; some of them went according to instruction, but some werepushed back on them."In addition to the union leaders on the overpass and the womencarrying the leaflets all other members of the U. A. W. who werein the vicinity of Gate 4 were subjected to savage assaults.William9 Several witnesses testified to the presence of mounted policemen at Gate 4 duringthe riot.All of these witnesses agreed that they made no attempt to intervene andprevent violence67573-38-vol. iv-41 632NATIONAL LABOR RELATIONS BOARDMerriweather, one of the volunteers, had driven out to theplant inhis automobile and parked it just north of Gate 4 on the unpavedeastern portion of Miller Road.When the street car carrying theunion women arrived he got dut of his automobile and attempted togo throughan openingin the fence to join them.He was stopped,however, bya large groupof men who forced him to move on. Alittle later when he again tried to go through the opening, he wasgrasped from behind insuch a mannerthat his jacketflew opendisclosing a union button on his shirt.Then someone hollered, "Getthat Unionson of aB." and several men pounced on him and gavehim a severe beating.He was knocked to the ground and violentlykicked while one of hisassailantsshouted, "Kill him," "Kick hisbrains out," "Stomp his face in."Merriweather's back was brokenduring thisassault anditwas still in a cast at the time of the hear-ing inthis case.'°Robert Sentmen, a U. A: W. member who went out to the plantwith the women on the street car, was attacked by six or eight menwhen he asked them to stop molesting the girls.He was knockeddown several times and then driven along the car tracks.Alvin Stickle, another U. A. W. member who went out to the planton the street car, had a somewhat different type of experience.Hewas throwing bundles of leaflets which had been knocked out of thearms of the women over the fence when he was attacked by threemen who knocked him to the ground. One of them, later identifiedasWilfred Comment, then took hold of him, saying, "You are theone we have been looking for," and dragged him through the open-ing in the fence andacrossMillerRoad into the office of the ServiceDepartment at Gate 4.11He wasleft in the office for a few momentsuntilEverettMoore, head of the Ford Service Department, carneinto the room.Moore turned him back over to Comment with thestatement, "Okay, boys," and then stood in the doorway watchingwhile Comment and another man gave Stickle a severe beating infront of theoffice.12The picture of the events that occurred at Gate 4 is not completewithout some reference to the fate of the photographers who werepresent.When the attack on the bridge started several men turnedto the photographers and began blocking off their view.Otherstried to stop them from taking pictures and to take their films away"Dr.E M Shafarman,the physician who attended Merriweather,testified that,although the full extent of Merriweather's injuries could not as yet be definitely deter-mined,there is a possibility that they may prove to be permanent and that his futureearning capacity may be seriously impairediiThe duties of the Service Department and its anti-union activities are described inSection III B,infra12Dr Ruskin's notes with iespoct to Stickle read as follows"Alvin Stickle18881Henry Street,MelvindaleRiaht face lacerated andsswollenLelt eye swol'enBlecdine from noseGeneral beating" DECISIONS AND ORDERS633from them. The photographers were all shoved about and thenchased clown the south stairway.On the street below they wereagain attacked by men who took their films and holders away fromthem and tried to prevent them from taking pictures of the fightingthat was going on along the street car traces.Bede Irvin of theAssociated Press, James Kilpatrick of the Detroit News, and AlbertHaut of the New York Times Wide World Photos, all had filmstaken away from them while standing-on Miller Road.In the meantime, while the beatings at Gate 4 were being admin-istered the union people assigned to the other gates of the RiverRouge plant were being subjected to like treatment.Gate 5 is locatedon Miller Road just north of Eagle Avenue.A tunnel opening onEagle Avenue east of Miller Road runs under that street into theplant.Another tunnel having entrances on the eastern side of MillerRoad both north and south of Eagle Avenue intersects the firsttunnel.At Gate 5 itself there is a large overpass across MillerRoad similar to the one located at Gate 4.The union group assigned to Gate 5, consisting of about eightgirls and ten men, assembled under the leadership of William McKie,a U. A. W. organizer, at the intersection of Eagle and WyomingAvenues, one block east of Miller Road, at about two o'clock on theafternoon of May 26.They then proceeded down the center of EagleAvenue toward the plant.When they arrived at the corner of EagleAvenue and Miller Road they heard a voice shout, "Here thebastards come, go get them," and about 30 men came running towardthem from the north entrance to the tunnel on Miller Road.Othersjoined them from the overpass at Gate 5, while two automobilesalso drove up and discharged several more men.The story of whatthen transpired was thus related by George Onnela, one of theunion group :."A.Well, they took a pass at McKie, and he says, `What haveyou got there?'Q.Who was this?Who do you mean by `he'?A.Well, the service man.Q.Well, that is one of these men that drove up in the car?A. That is right.Well, he started slugging him, and one ofthe union men said, `For God's sake, leave an old man alone;pick on somebody of your own size.' So they let him go; theydidn't hurt him any more. They kicked him-I didn't see themkick him, but I heard about, it afterwards. So, this Mary had abundle of these leaflets they were to pass out that day?Q.Were those leaflets wrapped in packages?A. They were wrapped in packages; yes. 634NATIONAL LABOR RELATIONS BOARDQ. Paper around them?A. Paper around them.Q. Did this Marie have any union button on that you know of ?A. I can't say.Then they says: `What have you got there?'I says, `These are'leaflets we are going to pass.'Well, he says,`You can't pass them,' he said, `around here.' So I says, `Whocan't VMcKie stepped up and says, `We have, a license fromthe City of Dearborn.'He said, `That don't mean a damn here.'So they started for this Mary, and he said, `Give me those leaf-lets.'Nothing doing.She says, `I am out here to do that andI am going to pass them,' and he started to hit her on the arm-pits, and naturally the leaflets fell on the ground, and one ofthe service men picked these leaflets up and threw them overthe fence.So, by that time there seemed to be one of these menthat was the head of this attack here giving orders.Q. Did this man have taped hands?A. Yes ; he did.Q. Both hands?A. No, just one; the right hand.Q.Will you describe the nature of that tape on the hands eA. It was white tape; taped around the knuckles.Q.Will you continue your description of what he was doing?A. So, this guy noticed Tony and he says-well, he says, `Getthat bastard with that union cap and go to town with him.' So,five or six guys started after Tony and they knocked him down.They stepped on him and they kicked him, and this guy that washead of this group that was giving orders, he said, `Hit him inthe stomach; hit him in the stomach,' he says, `that is the mosteffective place,' he said. `Give it to him; let him have it.'Q. Now, Mr. Onnela, on Union Exhibit 2, would you pick outthe spot that this man Tony was at when he was hit as you havedescribed?A. Yes.He was right here. [Indicating.]Q. That is, on the paved .part of Eagle Avenue, on the streetcar tracks?A. That is right, on the paved part.Q. Continue, please.Go right along.A. So, they kept on beating him, picking him up and throwinghim down on the pavement, and then come one of these coloredboys, and I don't know, it seems to me he was walking towardsthem, and his attention was drawn to this colored boy. .Theysays, `Why, you black bastard, what are you doing here?' DECISIONS AND ORDERS635Q.Was this colored boy one of your group?A. He was one of our group; he was.Q.Was he carrying leaflets?A. Not that I know of, no; I wouldn't say.Q. Go ahead.A. And so the same guy that I was referring to a little whileago giving these orders, he says, `Give it to him.'Q.Who was he referring to then?A. To this other man, this service man, I presume.Q. I mean, when he said, `Give it to him,' to whom was hereferring?A. The group that left Tony, they were beating Tony, they leftTony laying there and then started to beat this one.Q. The colored boy?A. That is right.The colored boy, that is right, so they knocked hire down andkept on hitting him over the head and over the shoulders andthey picked him up and threw him on the pavement and theykicked him, and this guy, this here service man, he kept onrepeating, `Hit him in the stomach,' `hit him in the stomach;'`Hell, you can't hurt a nigger when you hit him over the head.'And, they kept that up, there was four of them picked him upand they threw him like they would throw a sack against theretaining wall.Q.Where is that retaining wall?A. That runs along Eagle there.Q. Right under the fence?A. That is right. So, as they kept-they kept beating thiscolored boy down east toward the overhead, and in the meantimesomeone attacked me, a big burly guy was going to strike me.Well, I had my Ford badge under the lapel of my coat, and thecollar turned, and it became visible, it was underneath,see, soone of the service men came up and grabbed this here otherservice man by the throat and looked at me, and I just duckedunder, I said, `If you want to hit him, go ahead,' and he hit himand blood just squirted out of his mouth, and he thought I wasa Ford man, so after I seen that I thought, `Well, I will usethis to advantage,' so I put the badge on the outside so I couldwalk anywhere, they would look at me, and I said `Right here,boys' (indicating), `No.'So, they let me go. So, as they kepton hitting I followed up the colored boy down to the overheadand they were still kicking him and beating him, and I walkedup to the guys over there and grabbed them by the neck, I said, 636NATIONAL LABOR RELATIONS BOARD`That is enough,'I said, `for Christ's sake,don't you know whena guy has hadenough.'Theylooked at me and saw the badgeand walked out.He said, `You black bastard,don't come backhere again;let that be a lesson.'So, I started backQ. Now, Mr. Onnela, what happenedto the girls that were inthis group?A.Well, the girls run.Q.Which way did they run?A. They raneast, down Eagle.Q.When did theystart to run?A.Well,as soon asthey seen the attack."Even with Onnela's description it is difficult to conceive the fullsavagery of the assault at Gate 5.The testimony of Dr.Shafarman,the physician who attended Tony Marinovich after the riot, isillumi-nating.Dr. Shafarman testified as follows :"Q. Did you treat Tony Marinovich?A. I did.Q. Please describe to the Trial Examiner the injuries sufferedby Mr. Marinovich?A. Mr. Marinovich was probably the most severely injured ofthe entire group.He sustained a fracture of the skull,a severeconcussion of the brain and developed later a post traumaticencephalitis, that is, inflammation of the brain, due to injury.He also had numerous contusions, bruises and lacerations aboutthe body.Q.What was your diagnosis of the case of Mr. Marinovich?A. Fracture of the skull, concussion of the brain and post trau-matic encephalitis; that was the diagnosis, the otherinjuries wereless significant.Q. Your use of the words `Post traumatic', Doctor, indicate thatthe encephalitis came after and as the result of an injury ortrauma, is that so?A. That is correct.Q. In your opinion, Doctor, are the injuries from which Mr.Marinovich is suffering, of a permanent nature?A. That is a very difficult question to answer because of thefrequency with which individuals so injured do develop perma-nent impairment of the psychic functions and permanent deterio-ration of their intellect.Mr. Marinovich may suffer from head-aches and dizziness for an indefinite period to come, as he is nowsuffering.It is possible that in the course of a couple of years. DECISIONS AND ORDERS637he may develop an epilepsy, due to the head injury. It is impos-sible now to predict just what the ultimate outcome will be, butthe prognosis must be guarded because of the frequency withwhich, as I said before, these individuals do develop permanentdisability.Q. From your observation, diagnosis and treatment of Mr.Marinovich, Doctor, can you tell the Trial Examiner to whatextent Mr. Marinovich's future earning capacity will be affected?A. His earning capacity may be reduced to zero before a yearis out. It is impossible to predict now just what will happen tohim.He is still under observation."Newspapermen were no freer to take pictures at Gate 5 than atGate 4.Frederick Arnold, a Detroit Times staff photographer, wascruising along Miller Road when he saw the union group approachingon Eagle Avenue.He immediately got out of his car and began set-ting up his camera.Before he had a chance to take any pictures,however, the leader of the assailants, a man known as Tubby, sawhim and shouted, "There is a camera man. Get that son-of-a-bitch.Break that camera." Three men rushed toward him but before theycould catch him his driver, Omar Shull, picked him up.Not in theleast daunted, his pursuers got into another car and started out afterhim.There followed a wild chase of four or five miles throughcrowded city streets.Numerous red lights were passed and bothcars traveled at a speed of close to 80 miles an hour. Shull finallydrove to the Melvindale police station and Arnold escaped into thestation one step ahead of the men who were after him. At the policestation the pursuers identified themselves as Michael Devlin, CharlesGrundish, and Stanley Terry of the Ford Service Department.13Most employees going into the River Rouge plant from the Schaef.fer Road side enter by street car.Because of this fact, the U. A. W.had made plans for the distribution of leaflets on the street cars andat about two o'clock on the afternoon of May 26 a group of approxi-mately 14 union women met at the corner of Michigan Avenue andSchaeffer Road, close to the plant.At that point two girls enteredeach street car for the purpose of passing out handbills to the meninside.The girls in the first car were not noticed at the gate andremained in the car while it went through the plant.However, thosein the succeeding street cars were not as fortunate and were pulled outof the cars by Ford service men as they entered the plant at Gate 9.Several union members who were standing across Schaeffer Roadfrom Gate 9 were chased away by a group of men.Four of the union women who were evicted from the street cars byFord service men were forced into the car of Nick Demchuk, a'Board Exhibit 88 is a copy of the Melvindale police department record of the aboveincident. T638NATIONAL LABOR RELATIONS BOARDU. A. W. member, which was parked nearby.Demchuk already hadone companion with him at the time.An automobile containing sev-eral service men, two of whom stood on the running board, then fol-lowed Demchuk as he drove along Schaeffer Road.Despite hisprotest that his car was already overloaded, they forced him to pickup three other U. A. W. members who were walking along the side-walk.One of these men was pushed into the front seat, making atotal of seven persons inside the car, while the other two stood onthe running board.Demchuk then proceeded slowly down Schaeffer Road until he wasstopped by a motorcycle patrolman who had been hailed by the pur-suing service men.The policeman, after a conversation with theservicemin, gave Demchuk a ticket for reckless driving.YaleBradlyn, one of the occupants of his car, who attempted to explainthe affair, was told by the officer, "This was Dearborn and notDetroit."Boyd Simmons, a reporter on the Detroit News, who wit-nessed the incident and was making notes thereof, had his notebooktaken away from him by the officer.Demchuk was then ordered to drive to the Dearborn police station.At the station all of the occupants of his car and Emil Mazey, aU. A. W. organizer, who had seen the affair on Schaeffer Road andhad come along to the station, were held for more than half an hourwithout any charges being placed against them.During this time,Mazey was prevented by Ford service men from using the telephone.,Demchuk, after pleading not guilty to the charge of reckless driv-ing, was finally released on bail.Before he or any of the others werepermitted to leave the police station, however, they were carefullysearched for any papers bearing the license number of the automo-bile in which the service men had been following them ; the womenbeing searched by a police matron and the men by the motorcyclepatrolman and the Ford service men.14In front of Gate 10 on Schaeffer Road a union group of two menand four or five women began passing out handbills to persons enter-ing the River Rouge plant shortly before 2: 00 P. M. on May 26.Within a few minutes several men came out of the Service Office atthat gate and started taking the girls' leaflets away from them.When Frank Hartung, a U. A. W. organizer, objected he was hit inthe mouth.Asher Lauren, a Detroit News reporter, who was presentat the scene had his notes taken away from him by some men who haddriven up, one of whom said, "You won't need these."Numerous other acts of violence were committed against membersof the U. A. W. that day.However, in order to keep the discussion14When Demchuk's case came up for trial a week later,the charge against him wasdismissed despite the objectionof the U. A. W. attorneywho requested a hearing on thecharge DECISIONS AND ORDERS639of the riot as brief as,possible, only two of these will be mentioned.Percy Llewellyn, a union member who attempted to distribute leafletson Dix Avenue near Gate 1, was attacked by several men and givena severe beating.Another union member, Ralph Dunham whopassed out handbills at the intersection of Wyoming and Eagle Ave-nues was assaulted by four men who pounced on him from a Fordcar which had pulled up alongside.The beating administered toDunham was one of the most vicious of the afternoon and he receivedserious internal injuries which necessitated his going to a hospital for14 days and from which he had not yet recovered at the time of thehearing.We come to the question of whether the respondent is responsiblefor the brutal and malicious assaults upon U. A. W. members andsympathizers which have been described above.A careful examina-tion of the evidence permits of only one possible answer to thisquestion.We think it plain from the record that the respondentdeliberately planned and carried out the assaults in an effort tocrush union organization among its employees.In the first place the evidence shows that the respondent had beenpreparing for weeks in advance to prevent any distribution of unionliterature in the vicinity of its River Rouge plant.Joseph Barnick,a former employee of the respondent, testified that sometime about thefirst of April, 1937 he had been transferred from his job as an inspec-tor of connecting rods within the River Rouge plant to the FordService Department.His new duties consisted of sitting in a carat Gate 5 and reporting anything "that didn't look right."Duringthe first week in May he was instructed that if he caught anyonepassing out handbills he should give him a beating and bring himinto the service office at Gate 4.This testimony of Barnick substantiated that of Fred Collins, areporter on the Detroit Times.Collins had had an assignment atthe River Rouge plant about two weeks before the riot.While therehe noticed that cars, each of which contained several men, wereparked at the various entrances to the plant.There were five suchcars at Gate 4 and two or three at each of the other gates.Hisattention was attracted to these automobiles by the fact that therewere so many of them and also because the men in them were doingnothing except sitting in the cars, even eating their lunches in them.Arnold Freeman, a Detroit Times photographer, testified that sev-eral Ford employees wearing badges starting with the serial letters"A" and "F" had attempted to prevent him from taking picturesat Gate 4 on Miller Road on May 24. Freeman's testimony concern-ing the incident was in part as follows:"A. . . . Then I recognized a boy that I had photographedsometime ago at police headquarters in connection with a, holdup, 640NATIONAL LABOR RELATIONS BOARDI believe, I think it was in the Holdup Squad, and I said, `Isee you are back to your old tricks again.'He said, `What doyou mean?'A. `What are you, a muscle man out here, or do you work inthe foundry?A. He says, `We are hired, as far as I know, temporary to takecare of these union men that are to distribute these pamphlets.'I said, `What do you mean by taking care of them? Are yougoing to use your fist on them or what?'He said, `Well, they,figure about four to a man.'He said, `We had a check, and wegot four to every union man that is coming out here.' So I says,`Have they got the down-river gang on this thing?'And hesaid, `Yes'.He said, `There is the chief over there.Go on overand take his picture.'He said, `You have got mine.'Q. Mr. Freeman, I show you Board's Exhibit 33-A in evidenceand ask you if you can point out by number the man identifiedas the chief on the occasion to which you refer? 15A. Number 3.VQ. Do you know his name?A. Yes, Angelo Caruso.Q. Did you see any of these men at the Ford River Rougeplant on May 24th?A. Yes, I did.Q.Were any of them wearing Ford badges?A. Yes, they were.Q.What type of badges did they wear? In other words,what letter preceded the numbers on the badge?A. Most of the new faces out there had `A' badges. Thereare some that have `F' badges.Q. Do you know what the designation `F' badge, or `A'badge is ?A.Well,my understanding is that the `F' are permanentservice men.Q.What is your understanding of the `A' badge?A. The `A's' were hired temporary for this 18 union invasion."Victor Beresford, a Detroit News reporter, and Herb Bauer, anAcme News Pictures photographer, also had occasion to experience15Board Exhibit 33-A is a copy of a photograph taken by James Kilpatrick of theDetroit News showing Fiankensteen being assaulted on the overpassieThis testimony is substantiated by the experience of Joseph BarnickAs a produc-tion worker,his badge number had been H-2850.This number was changed to A-5429early in May,1937, after his transfer to the service departmentOn May 26, it waschanged again,this timeto C-5429. DECISIONS AND ORDERS641the determined desire on the part of Ford service men not to havetheir pictures taken.At about 11 A. M. on the morning of May26, they visited the River Rouge plant for the purpose of makingarrangements for telephone facilities during the distribution ofunion literature that afternoon and of taking some advance picturesof the scene where such distribution was scheduled to take place.Under the overpass at Gate 4, Beresford noticed about 25 cars con-taining men, several of whom jumped out and pointing at Bauer,shouted, "He is taking pictures ; taking pictures ; get that camera."He and Bauer were then surrounded and taken within the plant.Beresford's version of what then happened follows :"As I walked up, Bauer was standing there explaining whohe was; that he was with me, and that he was just taking afew pictures.And one or more of the men were complainingthat they did not want their pictures in the paper, or theirpictures taken, the individuals.As I walked up, this man incharge,-he had dark, curly hair-seemed to recognize me, andhe said, `Yes,'-I started to tell him who I was, and he said'Yes, I know you,' and he said, `That will be all right.' I ex-plained to him that we merely wanted a picture of the scene,of the place, we were not interested in the pictures of individuals,and he said that would `be all right, `snap a picture.'But, hesaid before coming back in the afternoon we better go to Ben-nett's office and get permission. Several of them said,-thisparticular Italian said, `You know how it is.The boys don'twant their pictures taken.You know how it is.'Q. Now, did you go back over under the bridge while youwere there that morning?A. Yes. I went back over to my car.Q. Did you have any conversation there with any of the menthat approached you?A.Well, I am pretty sure it was the same fellow that talkedtome in the first place and walked over to the gate with me.He went back over, and I think there was one other, and westood there at the steps going up to the under-pass or near there,and we got in conversation, and I said, `What are you going todo when these boys come out here?'He said, `What do youmean?' I said, `I suppose you know that Frankensteen andReuther are coming out there and the rest of the union?'Andhe said, `Yes, we have been looking for them a couple of weeks.'Well, I said, `What is the ruling of the Ford Motor Company onthis over-pass here? Is this Ford property?Do you consider 642NATIONAL LABOR RELATIONS BOARDitFord property?'And he said, `Yes, it is.' I says, `Then ifanybody got on this over-pass, that would be trespassing?'Andhe said, `Yes.'And I said, `Well, what would you do if Frank-ensteen and Reuther come out here and the rest of them and startpassing that literature?'And he said, `We would throw themthe hell out of there."'Fred Collins and Albert Anderman, a Detroit Times staff pho-tographer, tivere assigned by their paper to cover the River Rougeplant on the morning of May 26 in connection with the proposed'distribution of union literature that afternoon.They visited theoffice of Harry Bennett, the respondent's Personnel Director, wherethey saw numerous Ford officials including Bennett and EverettMoore.Collins testified as follows with respect to this visit :"Q. Did you talk to any one about the distribution of pam-phlets or leaflets by the organizers of the Union?A. Yes, sir.Q.What were you told about that?A. I asked the gentleman whether or not the Ford Motor Com-pany was going to do anything to prevent the distribution of thehandbills, and I was told that the Ford Motor Company wouldnot have anything to do with them. The service departmentwould not have anything take any action to prevent the dis-tribution, and the gentleman who answered the questions said,`However, maybe some loyal employees might resent it.'[Laughter.]Q. And who was the gentleman who made the statement?Who was the gentleman that made the statement to you?A. I have forgotten who the man was.Q. Did that occur in the office there?A. Yes, sir."Following his morning visit to Bennett's office, Collins communi-cated with his paper and asked that additional men be assigned tothe River Rouge plant that afternoon.When questioned concerningthe reason for this request, Collins stated that as a result of his con-versation in Bennett's office he had assumed that there would betrouble at the plant that afternoon.It takes no reading between the lines to conclude that the "loyalemployees" to whom the official in Bennett's office had reference wereemployees expressly assigned by the respondent with the task of pre-venting the distribution of union literature and of assaulting thepersons participating in such distribution.However, if the prepara-tions of the respondent to take care of union visitors were not suffi-cient in themselves to fix responsibility, the identification of the lead-ing participants in the riot would do so. DECISIONS AND ORDERS643The three original assailants of Reuther and Frankensteen on theoverpass at Gate 4 were two foremen in the River Rouge plant, SamTaylor and Wilfred Comment,17 and Ted Greis, a member of the FordService Department.Also identified at the hearing as having taken prominent partsin the savage attacks committed at Gate 4 were Angelo Caruso,"''Lynn Squires, Christian Frey, Oscar Jones,19 Charles Goodman '2017 Comment,although he is ostensibly the general foreman of the drive-away garageat the end of the final assembly line,is in fact directly connected with the ServiceDepartmentu A warrant has been issued for the arrest of Caruso in connection with the grandjury investigation of the riot but the police have been unable to locate him.CharlesSpare, an investigator attached to the office of the Wayne County prosecutor,testifiedthat Caruso has been reported to be in hiding in Canada.79 Jones fights professionally under the name of Jackie Young.20Bernard Middleton,a Detroit police officer,attached to the Bureau of Records, gavethe following interesting information with respect to Goodman's police record :"A. Our records show on April 27, 1918, that Charles Goodman was picked upfor simple larceny and fined $10 or 30 days.Q Now, what is the next item of information you have about this CharlesGoodman?A.Well, on May 26, 1918, he was arrested for speeding and he was fined $12 or10 days.Q.What is the next item about this man?A On August 14, 1919, he was arrested for grand larceny.He was dischargedby Superintendent Rutledge.Q What is the next one,just read them off?A. September 15, 1919, be was arrested for disorderly person, discharged by theCommissioner.December 31, 1919,simply larceny, arrested for simple larceny.Discharged for lack of evidenceFebruary 18, 1920,aiding prisoner to escape.Q Was he discharged or convicted of that?A.He wassentenced to 90 days in the Detroit House of Correction.Q.What is the next item?A.March 17,1920, arrested for disorderly person, investigation,discharged bytheCommissionerMay 3, 1920, investigation, disorderly person, discharged byRutledge.Q Who Is Rutledge?A. SuperintendentQ. Of police?A. Of police,yes, sir.Q Go ahead.A On February 4, 1925, he was airested as fugitive.Discharged at the requestofLieutenant Rick.On April 14,1925, he was arrested for robbery armed.Hewas turned over to the U S authorities. October 19,1925, he was arrested forrobbery armed.Discharged at request of Sergeant Rickman of the Detroit policeJuly 23,1926 arrested for removing contract property.Nolle grossed,Van Zile-Judge Van Zile.March 23,1927, arrested for robbery armedTurned over toDeputy U. S.Marshal George F. Lercheuner.On March 22,1928, robbery armedQ Arrested for that?A Yes,sir,discharged by Superintendent James Sproat,police.On February 15,1928,arrested for robbery armedDischarged by the Superintendent of policeOn April 26,1929, arrested for frequenting a gambling place, was fined $5 or 10days by Judge Bartlett.Q Do you have any other records of arrests or convictions?A Yes, I have four or five other ones.Q. Of this manWould you mind reciting those?A. On 10-9-21, arrested for disorderly person, investigation,discharged by theSuperintendent.On 1-11-22 disorderly person,arrested,disorderly person,for in-vestigation, discharged by the Superintendent.On 2-5-22, arrested for disorderlyperson, investigation,discharged by Superintendent.On 2-7-22, arrested,disorderlyperson,investigation,discharged by ' the Superintendent.4-27-25, there is nocharge." 644NATIONAL LABOR RELATIONS BOARDand Warshon Sarkisian, all Ford employees, the first three of whomwere members of the Service Department. Comment, Taylor, andOscar Jones were pointed out by several witnesses as having beenparticularly vicious in their assaults.A group of four or five menwho arrived at Gate 4 shortly after Frankensteen and, after request-ing information concerning his whereabouts, rushed up the steps ofthe overpass after him, drove up in a car belonging to the respondent.A leader in the attack at Gate 5 was a member of the Ford ServiceDepartment known as Tubby.Michael Devlin, Charles Grundish,-and Stanley Terry, the three men who chased Frederick Arnold andOmar Shull from Gate 5 into the Melvindale police station, identifiedthemselves as Ford service men.Archie Kindell, a Ford employee, was the driver of the car inwhich the service men who participated in the events at Gate 9 andcaused the arrest of Nick Demchuk, followed Demchuk to the Dear-born police station.Kindell denied at the hearing that he was amember of the Service Department but admitted that his foreman,was connected with that department.The persons who assaulted Frank Hartung and stopped the uniongroup from passing out leaflets in front of Gate 10 on Schaeffer Roadcame out of the Service Department office at that gate.Alex Saide,identified by several witnesses as the leader,of the attack on PercyLlewellyn near Gate 1, was a member of the Ford Service Depart-ment, while Ralph Dunham, who was so seriously injured at the cor-ner of Wyoming and Eagle Avenues, recognized Comment and Tayloras two of his chief assailants.The time cards for May 26, 1937, of practically all of the abovenamed persons were introduced into evidence at the hearing.21 Ineach case the individual was paid by the respondent for his timeduring the beatings.More important, perhaps, than any other single factor in connect-ing the respondent with the events of May 26, was the presence ofEverett Moore, head of the Ford Service Department, at the scene ofthe rioting and his acquiescence in the acts that were being commit-ted.The testimony of Alvin Stickle that it was Everett Moorewho turned him over to Comment with the remark, "Okay, boys,"and then stood by viewing the beating which was given him, wasuncontradicted at the hearing.The careful preparations made for weeks in advance by the re-spondent to prevent any attempt of the U. A. W. to distribute litera-ture at the plant ; the great increase m size of its service department ;the presence at the scene of professional fighters acid of individualswith known criminal records employed by the respondent; the ex-21Board Exhibits73, 74, 75, 76,77, 78, 84, 8.5, 86,and 108. DECISIONSAND ORDERS,645perienced professional manner in which the attacks were carried outand the brutality with which they were marked; the playing of themost prominent parts in the riot by members of the Service Depart-ment and not by production workers; the payment by the respondentof the men who conducted the attacks; and the direct participationof Everett Moore, head of the Service Department,-all lead ines-capably to the conclusion that the assaults upon union men andwomen that occurred on May 26, were part of a carefully designedplan on the part of the respondent to prevent the distribution ofunion literature by the U. A. W. in the vicinity of the River Rougeplant.The respondent contends that even if the acts ascribed to it are true,they were committed upon its own property and in defense of thatproperty.In support of this contention it offered evidence tendingto show that the street car tracks where the assaults upon the unionwomen, Frankensteen, and others in the union group were commit-ted are within the River Rouge plant and that the overpass at Gate 4where the first attack took place is the property of the Ford MotorCompany.This defense of the respondent is clearly untenable in the lightof the events which have been described above.Technical trespasshas never been recognized in law as a justification for extreme brutal-ity.The record in this proceeding leaves no doubt that whenFrankensteen and Reuther were informed on the overpass that theywere trespassing on Ford property, they immediately about facedand, without making any response or objection whatsoever, beganwalking toward the stairway. It was clearly unnecessary for therespondent, in protecting its property, to blackjack and otherwisemaltreat defenselessmen and women, to break William Merri-weather's back, to take Alvin Stickle into the plant proper and theregive him a delayed but nevertheless severe beating.Furthermore, a careful examination of the evidence indicates thatthere is considerable doubt as to whether any trespass upon therespondent's property was committed by the U. A. W. members andsympathizers.The street cars running within the River Rouge plantare operated by the Detroit Department of Street Railways upontracks leased by that Department from the respondent.22The leasecovers "The street railway tracks and roadbeds therefor, the loadingand unloading platforms, dividing fences, prepayment stations, over-head walkways and the supporting structures therefor . . ." Therespondent denies that the overpass at Gate 4 is one of the overheadwalkways included within the terms of the lease.Such denial is notconvincing, however, in view of the fact that persons wishing to board11Union Exhibit 7. 646NATIONAL LABORRELATIONS BOARDa street car in the vicinity of Gate 4 must cross over the overpassto do so, and that prepayment booths, heated and lighted by theDepartment of Street Railways, are located on the overpass.The interest of the Department of Street Railways in the streetcar tracks and the overpass is not the only reason to believe thatsuch property is public in character.Numerous witnesses testifiedthat the public has always had free access to the overpass and thatmembers of the public had never, before May 26, been prevented fromusing it.Vendors of different types of merchandise regularly peddletheir wares on the bridge.The overpass bears no sign describing itas private property.23It ig unnecessary for the determination of this case that the Boarddecide whether a trespass was being committed when the attacksatGate 4 were commenced.However, it is clear that there werereasonable grounds for the union group to believe they had the legalright to go upon the overpass and to travel on street cars within theRiver Rouge plant.Even if it were possible to find some justification for the respond-ent's position that a property owner may commit the brutal actswhich have been described above upon persons who are trespassingon his property, the respondent's defense would still be ineffective.The beating of Reuther which was commenced on the overpass atGate 4 was continued on Miller Road, admittedly a public highway,and the assaults upon union members and sympathizers at pointsother than Gate 4 were committed almost entirely on public property.The attack upon Tony Marinovich and the other union people atGate 5 was launched on the center of Eagle Avenue at the pointwhere it intersects with Miller Road.The respondent contendedat the hearing that Eagle Avenue is the private property of theFord Motor Company. Eagle Avenue, however, has not only beenopenly used as a public highway for a number of years but the re-spondent itself in another proceeding has recognized its publiccharacter .2128A sign stating "Private property,no literature to be passed out of any kind" andsigned "Ford Motor Company"was erected on the overpass on July 5, 1937,the daybefore the commencement of the hearing in this caseThis sign was removed on thefollowing day.24McClintic-Marshall CoVFord MotorCo, 254 Mich 305 (1931).In this case,an action involving the question of whether a mechanic's lien could be enforced againstthe Eagle Avenue railroad viaduct, the respondent filed a brief with the Supreme CourtofMichigan in which it contended that, inasmuch as the viaduct was constructed acrosspublic land (Eagle Avenue),itwas public in character and hence not subject to amechanic's lienIn support of this contention the brief states :"It is inherently public. . . .Scores of thousands of the general public reap morebenefit than...Ford. . . .No one can imagine any use to which it can beapplied except for public travel."In its decision the Supreme Court of Michigan upheld the respondent's contention andruled that the Eagle Avenue railroad viaduct was not subject to a mechanic's lien. DECISIONS AND ORDERS647The attack upon Frank Hartung and his group at Gate 10 wascommitted on Schaeffer Road and that upon Percy Llewellyn nearGate .1 took place on Dix Road. There was no contention at the hear-ing that either Schaeffer Road or Dix Road is other than a publichighway.Further, even if the respondent believes that it has a legal ormoral right to assault union members on the streets bordering theRiver Rouge plant, it could still find no excuse for the attack uponRalph Dunham which took place at the intersection of Eagle andWyoming Avenues, a full block from the plant.It is thus clear that there is no justification for the acts committedby the respondent on May 26.B. Other Acts of Intimiidation and CoercionThe respondent's conduct on May 26, 1937, is merely one manifes-tation of its open and active hostility to labor organizations and tothe U. A. W. Indicative of the respondent's attitude are a numberof statements made by Henry Ford at the time the U. A. W. organ-izing campaign was getting under way.'On April 8, 1937, the St. Louis, Missouri Globe Democrat carriedthe story of an interview with Henry Ford in which he was quotedas saying, "We'll never recognize the United Automobile Workers'Union or any other union." 25On April 10, 1937, in an interview at his winter home in Georgia,Ford delivered an attack against labor organizations in which hestated :"Labor union organizations are the worst thing that ever struckthe earth, because they take away a man's independence.Finan-ciers are behind the unions and their object is to kill competitionso as to reduce the income of workers, and eventually bring onwar." 26On April 29, 1937, in an interview with A. M. Smith of the NorthAmerican Newspaper Alliance, Ford issued another bitter attack uponlabor organizations during the course of which he said :"But, now along comes another group 27 that says : `There are100,000 jobs out at Ford's. If you want one of them, pay us a.registration fee, and so much every month, and we will pass you in,.and you can work as long as you pay us.' This group is asking-us to sit still while it sells our men the jobs that have always25Board Exhibit 112.This statement was also quoted in the Chicago Times of Aprib9, 1937,and in other newspapers.28Board Exhibit 115.27Ford was here referringto the U. A. IV. A.67573-38=vol iv-42 648NATIONAL LABOR RELATIONS BOARDbeen free.If we agreed to this, they would have complete controlof American labor,a control no one has ever before had.""If union leaders think that they can manage an automobilefactory better than we can, and pay better wages under betterworking conditions than we can,why don't theybuild a factoryof their own and show us up?They have the capital-they haveall the money they need and a lot more.The country is big;they have the men; and think of all the union customers theywould have !"If the union leaders are sincere, they should go into businessthemselves.If they have thought out a better way to managebusiness, let them demonstrate what it is.If they can't do that,why do they pretend they can?"Of course,the financial interests that use strikes as a way tobuild up unions,would not permit them to build new factories-big progressive factories with everything in them that unionleaders now demand.They don't want that.They want con-trol.I have always made a better bargain for our men thanan outsider could.We have never had to bargain against ourmen. and we don't expect to begin now."There is no mystery about the connection between corporationcontrol and labor control.They are simply the two ends of thesame rope.To have one, you have got to have the other.Youmay say as emphatically as you like,that all this does not disturbme in the least.I know the scheme is wrong, and it will notwork." 28The foregoing statements were neither denied nor contradicted atthe time of the hearing.Coming from the respondent'sdominantfigure, they serve as a significant background to the relentless cam-paign of intimidation and coercion carried onagainst the U. A. W.in the respondent's plants.Late in February or early in March, 1937,Clifford Sheldon, aforeman in the body department of the River Rouge plant,was in-structed by the department superintendent to organize a vigilantegroup to handle any "union trouble"which might arise. In theevent of such trouble the members of the group were to pick upunion members and throw them out of the plant.About the first of April, 1937, copies of the Ford Almanac forJuly 1937, a publication issued by the respondent, were placed inboxes at the gates of the River Rouge plant where they could beobtained by workers going to and from work. The Almanac con-^ Board Exhibit 111. DECISIONS AND ORDERS649tained many uncomplimentary references to labor organizations, in-cluding the following paragraphs which appeared under the titleof "Musings of Smoke-Stack Joe" :"SHILLBERG-HA HA ! I'll bet when he hears Ma's gonehe'll be over to the house tryin' to join me up to this laborracket.None of THAT FOR ME, either. Why should I paymoney to a gang FOR NOTHING? They can't give me asingle thing MORE'N I ALREADY GOT.Never had to pay to work before-why start NOW.'Specially when they won't show me the books and let me seewhat they do with MY MONEY.IF I PAY money for groceries, I GET GROCERIES in re-turn.If I pay money for a suit, I GET A SUIT in return.Why should I pay money to this crowd for NOTHING?And look who's asking-all these fellows who got their labormovement education in RUSSIA . . . It all looks and smellslike COMMUNISM to me ... They say they've got 200,000members, each payin' them $1 a month right here in Detroit.-Golly, that's 24 hundred thousand-2 million, 4 hundred thoussand dollars a year.Ha-that's where all the big cars, air-planes, swell offices, big salaries and all the rest of it comes from.They don't DARE give the members a financial accounting.If you ask for one you get BEATEN.Darned if I join a RACKET LIKE THAT.Heighho-there's the whistle.Goin' home now. B'bye !" 29During May 1937, the respondent reprinted in pamphlet formunder the heading "Ford Gives Viewpoint on Labor", and distrib-uted to its employees, the article by,A. W. Smith, referred to above.30During the same month the respondent passed out to its employeescards termed "Fordisnis", containing excerpts from various state-ments of Henry Ford attacking labor organizations.These cardsread as follows :FORDISMS"A Monopoly of JOBS in this country is just as bad as amonopoly of BREAD !""Our men ought to consider whether it is necessary for themto PAY SOME OUTSIDER every month FOR THE PRIVI-LEGE OF WORKING at Ford's.""What was the result of these strikes-merely that numbersof men put their necks into an IRON COLLAR. I'm onlyTRYING to SHOW WHO OWNS THE COLLAR"29 Board'Exhibit 102.30 Board Exhibit 72. 650NATIONAL LABOR RELATIONS BOARD"Figure it out for yourself. If you go into a union they haveGOT YOU-but what have YOU got?""We have always made a better bargain for our men than anoutsider COULD.We have never had to bargain against ourmen and we don't expect, to begin now.""There is no mystery about the connection between CORPO-RATION CONTROL and LABOR CONTROL. They are theTWO ENDS OF THE SAME ROPE. A little group of thosewho CONTROL BOTH CAPITAL AND LABOR will sit downinNew York and settle PRICES, DIVIDENDS-ANDWAGES." 31The respondent's anti-union drive reached its climax but not its endin the riot of May 26. The very next day two union employees of theChrysler Motor Company, Albert Mooradian and James Kelly, wereattacked and severely beaten while driving along Miller Road by agroup of men who had been sitting in two cars, one of which had beenparked within the entrance to Gate 4.Mooradian, who was openlywearing his union pin, was assaulted first.However, one of the at-tacking group soon noticed that Kelly was wearing a pin beneath hisjacket and with the remark, "There is another Union pin", commencedbeating him also.Mooradian received serious injuries which requiredhim to enter a hospital and from which he had not yet recovered atthe time of the hearing.One of the assailants was identified asAlbert Rasmussen, a member of the Ford Service Department.About June 1 there was circulated throughout the River Rougeplant a "Vote of Confidence" in the policies of Henry Ford.32 Thecirculation took place in the presence of the respondent's foremenand, in many cases employees were asked by their foremen to sign.those refusing to do so had their badge numbers taken.As a resultmost of the employees signed.The respondent then publicized thevote as an indorsement of its labor policies and as a rejection of theU. A. W.Early in June 1937, George Smick, an employee in the glass plant atthe River Rouge plant, was requested by a foreman in his departmentto sign a petition pledging its signators to fight the U. A. W. Theforeman told Smick that he was asking him to sign the paper becausehe was a "great fighter".Also in June 1937, Mack Cinzari, a shear operator in the RiverRouge plant, was requested by his foreman to join a vigilante groupwhich was being organized to fight the Union.He was told that inthe event that any trouble arose he was to pick up a lead pipe oranything else that might be handy-and begin swinging it at the uniondlBoard Exhibit 93.12BoardExhibit 95. DECISIONS AND ORDERS651members present.This group held a practice drill shortly after theirformation.No resume of the measures taken by the respondent to fight theorganizationdrive of the U. A. W. is complete without some furtherreference to the part played by the Ford Service Department.33Theduties of that department supposedly consist of guarding the respond-ent's plants and protecting Ford property.Since the start of 1937,however, it has been vastly enlarged and service men now patrol theaisles during all working hours watching for any signs of union ac-tivity.Employees seen talking together are taken off the assemblylines by service men and discharged, irrespective of the wishes of theirforemen.With service men present and interfering with the normaloperation of the assembly lines in every department, the River Rougeplant has taken on many of the aspects of a community in which mar-tial law has been declared and in which a huge military organization,whose voice is final, has been superimposed upon the regular civilauthorities.The use of the Service Department to intimidate employees andmake them fearful of joining the U. A. W. has quite evidently beensuccessful.Union buttons are never worn within the River Rougeplant.Discussion of the U. A. W., even during the lunch period, iscarried on in hushed tones and then only between men who feel certainthat their conversation will not be reported to the Service Department.C. Ford Brotherhood of America, Inc.The complaint alleges and the answer denies that the respondenthas dominated and interfered with the formation of the FordBrotherhood of America, Inc. and contributed support to it.TheBrotherhood, a labor organization in which membership is limited tohourly employees of the respondent, was organized in June 1937.3489The part played by the Service Department in the riot of May 26 has already beendescribed in Section III-A,supra$iArticles of Incorporation were filed with the Secretary of State on June 3, 1937.They include the following provisions :"The purpose or purposes of this corporation are as followsThe dealing withthe Common Employer of the members hereof concerning grievances,labor disputes,wages, rates of pay, hours of employment and conditions of woik,and forminga unit in plant or plants for the purpose of collective bargaining in accordancewithWagner Labor Act, and any other similar legislation national or state thatmay be enacted in regard thereto and the furtherance of principles of true Ameri-canism by means of education as to proper conduct as to enforcement of rights ofemployees and the extent of the same as a class, and inducing legal and reasonableacts upon the part of its membersItsmembership shall be limitedto thehourly employeesof the Ford Motor Com-pany,its subsidiary or affiliated corporations,and it mayhave a branch or unitin each of the plants,-respectively, if advisable in the judgment of its trustees,but they shall never demand a closed shop norshall they or any committee orofficer declare a strike, walk out, or sit-down except same is duly authorized at a 652NATIONAL LABOR RELATIONS BOARDOn June 3, application cards for membership in the Brotherhoodwere circulated throughout the River Rouge plant and membershipfees collected.The record in this case leaves no doubt that the Brotherhood's mem-bership drive in the River Rouge plant was conducted with the activesupport and assistance of the respondent's foremen.The solicitationofmembers took place within the plant and during work hours.In many cases where workmen had no money with which to pay the50 cent membership fee, the sum was advanced to them by their fore-men.The badge numbers of the employees refusing to join theBrotherhood were taken down by the'men distributing the cards.Homer King, an electrician assigned to the gear department, testi-fied that the men who circulated the Brotherhood cards in the geardepartment were followed around by approving foremen.He statedthat the reluctance of the workmen to joir>, was overcome by thepresence of these foremen.One foreman told King, "You bettersign if you know what is good for you." Another informed himthat he had given out $6.00 to workers for their membership fees.The activities of the Brotherhood in the gear department lasted forseveral hours.The Brotherhood's application cards were circulated in the motorassembly department by the same men who had taken around the"Vote of Confidence" two or three days before.Roy Davis, an em-ployee of that department, testified that only nine of the 23 workmenon his assembly line signed the application cards when they werefirst brought around.However, after the general foreman refusedto deny a rumor which was being circulated to the effect that aBrotherhood card would be necessary for the retention of a job withthe respondent, the others quickly joined.proper meeting by three fourths vote of the members employed in the, particularunit or plant which such action shall directly affect and only after at least ten daysnotice in writing to the manager of said particular plantThere shall be the General Worker's Council composed of persons who have beenemployed at least one year by the common employer and not less than three monthsin the particular unit and division which he represents.The number of membersof said Council shall be determined by the Board of Trustees and said Worker'sCouncil shall have exclusive authority to offer, enter into and make, subject to theapproval of members in the units directly affected thereby, any and all agreementsgoverning rates of pay, hours, working conditions and grievances and shall be theexclusive bargaining agency for every member of the association while in the serviceof the common employer in accordance with the provisions of the Wagner LaborAct and such other national or state legislation as may be enacted.Only such persons who have signed the Co-Employees Agreement of June 3rd,1937, or a copy thereof may become members of this Brotherhood and entitled.to its benefits and privileges as provided by law and said constitution, as adopted,or such modification of said agreement as the Tiustees therein named shall ap-prove in writing ; however said Trustees may reject any person whom they maydeem unworthy of membership and only those who havebeenapproved by writtenresolution shall become active members of this Brotherhood and may be deemedsame as charter members." DECISIONS AND ORDERS653Raymond Jewell, an inspector in the motor assembly department,testified that in his section also there was considerable reluctance onthe part of the employees to join the Brotherhood.After the lunchhour, however, all of the men suddenly commenced signing applica-tion cards.Jewell stated that the man distributing the cards had toldhim that he had been directed to do so by the superintendent of thedepartment.The Brotherhood's activities in the motor assembly de-partment continued for five or six hours.The formation of the Brotherhood received immediate publicity.On June 4, Harry Bennett, the respondent's Personnel Director, wascalled by Paul Conrad, a Detroit News reporter, for informationconcerning the Brotherhood.Bennett informed Conrad that he hadjust learned of it and was conducting an investigation.On June 15,John Carlisle, another News reporter, was advised by Bennett that.the Brotherhood, in response to a request from him, had agreed todisband.Bennett also told Carlisle that the respondent had notknown of the formation of the Brotherhood and did not approve ofthe organization of its employees by anyone.Nothing more was heard of the Brotherhood for several weeksfollowing Bennett's announcement.However, early in July, afterthe hearing in this proceeding had commenced, Brotherhood activitywas suddenly revived.Handbills were distributed at the foot of theGate 4 overpass on July 7 and many employees, including foremen,commenced wearing F. B. A. (Brotherhood) badges in the RiverRouge plant.35 In marked contrast to their action of May 26, service85The handbillswere entitled "F B. A. BULLETIN." A sentence reading "OURORGANIZATION HAS THE GREATEST PROTECTION AGAINST STRIKES, ASPERMITTED BY LAW, SAVING YOU `WORKERS' FROM LOSS OF TIME ANDWAGES RESULTING FROM TOO QUICK AND ILL CONSIDERED ACTION FO-MENTED BY RADICALS" appeared in large letters at the top of the Bulletin, whileat the bottom the question "Can We Employees Afford a Strike9"was asked.Inthe center column under the heading "Who We Are." the following ten points werelistedAn Association of, by and for hourly workersonly,who have Joined Ourselves to-gether by mutual written covenants in order that :1.We May Collective Bargain with Our Common Employer-Ford Motor Co2.We May Protect Our Jobs and Livelihood against Riots and Depredations by LaborRacketeers and Professional Agitators3.We May Prevent Sit-downs and other Bandit Like Efforts to Stop Production inwhich We Are Employed4We May Stop OUTSIDERS from Interfering with, or Dictating to Us, as to Wagesand Working Conditions.5.That We May Not Be Compelled to Pay Tribute in the Form of Excessive Dues toSupport the Lords of Labor.6That We Shall Not Lose Time and Wages to Satisfy the Whims of the Drones WhoTalk, But Who Do Not Work7That We and Our Families Shall Not Be Sacrificed and Go Hungry, to Provide aFeast or Save the Face of Irresponsible Labor Leaders8.That We May Obtain the Benefits which the Wagner Labor Act Was Intended toProvide.0That We May I-Iave a Reliable Source from which to Get Information as to OurJobs and Future Prospects, in order not to be mislead by foolish promises of othersintended to lead the workers into hash Acts10 That We may Have an Organization of Our Own so That We May Continue toReceive from Time to time the Things We Should Receive for Our Labor. 654NATIONAL LABOR RELATIONS BOARDmen viewing the distribution made no attempt to molest the personspassing out Brotherhood handbills.There can be no doubt from the above facts that the Brotherhoodowes its existence to the activities of the respondent in its behalf.The respondent,by permitting the Brotherhood to solicit members oncompany time within the River Rouge plant,discriminated betweenthe Brotherhood and other labor organizations.By permitting itsforemen to assist in such solicitation it gave active support to theBrotherhood and by causing the Brotherhood to agree to disband therespondent interfered with its internal organization.These actsconstitute domination and interference with the formation and ad-ministration of the Brotherhood on the part of the respondent andare illegal,therefore,under the provisions of Section 8 (2) of theAct.D. The dischargesThe complaint, as amended, alleges the discriminatory discharge ofa number of named individuals. The respondent denies that the dis-charges were because of union activities.We will take up in orderthe circumstances surrounding the dismissal of each individual.Homer King.Homer King commenced working for the respondentin 1919 and continued until his discharge on June 14, 1937.Kingwas an electrician and at the time of his discharge he was engaged inelectricalmaintenance work in the gear department at the RiverRouge plant.He was earning $7.20 a day.King is not a member of the U. A. W. However, on June 3, theday that the Brotherhood drive was staged in the plant, he handedout some union application cards to 'some workmen in the gear de-partment.One of the men to whom he passed out an applicationcard said to him, "Hello Mr. Frankensteen."A few minutes laterKing noticed this man talking to the assistant foreman and noddingat him.On June 14, King was called away from his job by Fred Eagle, thegeneral foreman in charge of electrical work in the motor building,38and told to report to the employment office.When King inquiredwhether there was anything the matter with his work, Eagle repliedthat there was not but that he was one of a group being transferredto another department.Eagle added that Miller, the employmentmanager, knew all about the matter and would explain it to King.King saw Brown at the employment office the next day. Brown,who was a personal friend of his, told him that he had been turnedin for union activities.King denied membership in the U. A. W., andBrown, after making him return on the following day, sent him backto the gear department.After he had been on the job only a half80 The building in which the gear department is located DECISIONS AND ORDERS655an hour, however, he was again called to the employment office,where Brown told him that he had received information that Kinghad been doing organization work for the U. A. W. Brown wasquite angry and accused King of lying to him. Brown finally agreedto put him back on the job if he would turn in the names of the per-sons to whom he had distributed application cards.King stated thathe was unable to do this, however.,Eagle denied any knowledge of King's union activities and testifiedthat he had discharged him for constantly leaving his work and neg-lecting the machines for which he was responsible.He said thatKing had been given several warnings.In view of the fact that the respondent made no effort to rebutKing's testimony concerning his conversations with Brown, such tes-timony is entitled to considerable weight.Also, his 18 years of con-tinuous employment with the respondent casts doubt upon Eagle'sstatement that King's work was unsatisfactory.We find that HomerKing was discharged because of his activities in behalf of the U. A. W.King earned about $103.00 between the date of his discharge andthe hearing.George Smic1c.George Smick was employed by the respondentmore or less regularly from 1920 until, his discharge on June 29,1937.At the time of his discharge he was working as a millwrightin the glass plant at the River Rouge plant and was earning $6.80a day.He testified that his work had never been criticized.Smick joined the U. A. W. on March 5, 1937. Early in June1937 he refused to sign the "Vote of Confidence" and another paperpledging its signers to fight the U. A. W.Smick worked on the night shift.When he reported for workon June 28, he found a note attached to his time card requesting himto see the timekeeper before he went home the following morning.The timekeeper told him to clear out his tools and report to the,employment office.37At the employment office he was called a unionman and an agitator by Brown, and he was refused reinstatement.The respondent did not offer any evidence contradicting Smick'stestimony.The record in this case leaves no doubt that Smick was dischargedbecause of his membership in the U. A. W., and we so find.Smick did not earn any money between the date of his dischargeand the hearing.Alph,onsoKuzulis.With the exception' of a layoff during thedepression, Alphonse Kuzulis had been working for the respondentfor 18 years at the time of his discharge on February 4, 1937.He"'rThe expression"clear out" as used at the River Rouge plantsignifiesthe turningin of his tools by a workman.Thismust be doneby any workman whose employmentis terminated. 656NATIONAL LABOR RELATIONS BOARDhad had the same foreman for the last 12 years of this period.Atthe time of his discharge he was earning $6.40 a day.Kuzulis joined the U. A. W. on February 1, 1937.He had at-tended three union meetings before then.When he reported forwork on February 4, his foreman told him to clear out his tools andgo to the employment office.After making him return to the em-ployment office several times, Brown told him that he was being firedbecause he had been seen at a union meeting.Kuzulis' foreman did not testify at the hearing and his testimonywas not contradicted.We find that Alphonso Kuzulis was dis-charged because of his membership in the U. A. W.Kuzulis has not earned any money since his discharge.Birtus C. Hall.Birtus C. Hall worked for the respondent fromApril 20, 1934 until his discharge on June 4, 1937. For the lastfew months of this period he was employed as a grinder in theglass plant at the River Rouge plant.At the time of his dischargehe was earning $6.40 a day.Hall became a member of the U. A. W. on May 28, 1937. As hewas leaving the plant on June 1, he was attacked by several men,one of whom said, Well, I am going to knock hell out of you."Hall was still on Ford property when the attack occurred. OnJune 3, he signed the "Vote of Confidence" but not until he hadtold the person circulating it that he was doing so to protect his job,At the conclusion of work on the following day, June 4, Hall wasdirected to report to the employment office.Before doing so, he,asked his general foreman if anything was the matter with his work.The latter replied that it was entirely satisfactory.However, Halldiscovered at the employment office that he had been discharged.While discussing the matter with Brown, in an attempt to find outthe reason for his dismissal, he was asked by the latter, "Wasn't youtrying to give a fellow an application card to join the Union out inthe parking lot and got socked in the nose?"Hall's foreman, Michael Savados, testified that he had dischargedHall for constantly leaving his job during working hours.He saidthat he had given him several warnings before discharging him.Savados admitted, however, that Hall's job at times required himto leave his ordinary position and work in other parts of thedepartment.Hall denied that he had received any warnings from Savados be-fore his discharge.In view of Brown's familiarity with the attack on Hall and hisunion activities, it is clear that Hall's membership in the U. A. W.was the reason for his discharge, and we so find.George B. Zubick and Joseph Gutierrez.George B. Zubick andJoseph Gutierrez were both employed as metal finishers in the body DECISIONS AND ORDERS657tdepartment at the River Rouge plant.Zubick had been employed bythe respondent since 1930 and Gutierrez since 1928.They werereceiving$7.60 a day at the time of their discharge.When the "Voteof Confidence"was circulated in their departmentearly in June 1937, Zubick and Gutierrez were the only workers whorefused to sign-it.A few days later, on June 8, Zubick was dis-charged, and on the following day Gutierrez also was discharged.Both were members of the U. A. W. at the time. Zubick who hadjoined theU. A. W. onMay 18, 1937,was particularlyactive andhad succeeded in getting five or six other workers in the departmentto join.Zubick returned to the employment office the day after his dis-charge in an effort to obtain reinstatement.While there he was inter-viewed by Brown, who asked him why he wasn't satisfied with hisjob.When Zubick replied that he was satisfied,Brown told himthat he was a valuable man but the respondent could not use himsince they did not want any trouble at the plant.Gutierrezwas discharged without explanation on June 9.Atthe employment office, Brown informed him that it was because theywere layingoffmen in the department.Two new metal finishershad commenced working that very morning, however.John Nazradi,the foreman in charge of Zubick and Gutierrez, tes-tified that they were discharged because of inefficient work.How-ever, he admitted that he had had Gutierrez break in Clayton Davis,the third metal finisher in his shift,as well as Zubick's successor.On cross-examination he changed his testimony and indicated thatthe chief reason for Zubick's dismissal was that he talked too much.The record leaves no doubt that the reason for the discharge ofGeorge B. Zubick and Joseph Gutierrez was-their membership.in theU. A. W., and we so find.Joseph Sable.Joseph Sable had been an employee of the respond-ent for between three and a half and four years at the time of hisdischarge on June 4, 1937.He was employed in the tool cribs andwas earning$6.80 a day.Sable, although not a member of the U. A. W. at the time of hisdischarge,played on the ball team of one of its locals.38On May 31,and June 1,1937,he noticed three Ford service men in the standslooking over the players who were taking part in, the games.Twodays later he was shifted from the midnight to the morning shiftat the River Rouge plant and placed in a different tool crib with aman whom he had never seen before.Sable testified that the otherman starteda fight withhim almost immediately.Sable startedrunning away,but was grasped by four service men who were stand-38Local No. 174. i658NATIONAL LABOR RELATIONS BOARDing outside of the crib.They took him to the employment officein a waiting automobile.He was then discharged for fighting.When Sable returned to the employment office on the following dayin an attempt to get back his job, he was asked by Brown how manyhand bills he had been passing around in the plant.He was refusedreinstatement despite his very efficient record.George Peterson, Sable's foreman, testified that Sable had beendischarged for fighting.He stated that he did not doubt Sable'sstory that the other man had started the fight, but said since both ofthem had been found fighting by service men they had both beendischarged.Peterson said that Russo, the other man involved in thefight, had also been discharged.The changing of Sable's shift almost immediately after he had beendiscovered playing on a union ball team, the commencement of a fightwith him by a man whom he had never seen before on his first dayin his new shift, the presence of four service men and an automobileto take him away as soon as the fight started, and Brown's remarkto him in the employment office all lead us to believe that Russo wasplaced in Sable's crib by the respondent for the purpose of gettinghim into a fight.We find that Joseph Sable was discharged becauseof his activities in behalf of the U. A. W.Sable has earned only about twelve dollars since his discharge.George Onnela, Alfred Onnela, Ray Onnela, Clarence Fleming,RichardWeyhing, Elmer Mackie, and Thaddeus Radke.GeorgeOnnela, Alfred Onnela, Ray Onnella, Clarence Fleming, RichardWeyhing, Elmer Mackie, and Thaddeus Radke were, until their dis-charge in May, 1937, employed in the body department of the RiverRouge plant.The seven were engaged in the section making seatcushions and backs, and had as their immediate foreman RudolphProkop.All of them were members of the U. A. W. and activeunion workers.They rode together to and from work and acquireda reputation in the section as the union gang.George Onnela, the oldest of the group, was first employed by therespondent on February 27, 1922 and, with the exception of the periodfrom 1931 to 1934 during which the respondent discontinued mak-ing its own bodies, has worked for it continuously since that time.He was the lead-off man on the assembly line in which he workedand had been commended on numerous occasions for his satisfactorywork.At the time of his discharge he was earning $7.60 a day.When George Onnela reported for work on May 25, 1937, he wascalled to the desk of the general foreman of the department and in-formed by the latter's clerk that he was discharged.Although heinquired, no reason was given him for his dismissal.However, henoticed that on the slip which had been filled out by the clerk, the DECISIONS AND ORDERS659words "Work unsatisfactory, not being on the job on time" werewritten.Inasmuch as Prokop rode to work in his car with himOnnela had never been late.Before leaving the department Onnela approached Prokop andasked the reason for his discharge.Prokop's reply was, "Well,George, God damn it, I warned you and warned you to keep yourmouth shut, but you didn't.... This hurts me more than it hurtsyou fellows but I got to do it.... Orders are orders."Richard Weyhing, the unofficial chairman of the union gang, com-menced working for the respondent on November 5, 1936.Beforethat time he had been employed in a similar type of work by theBriggs Manufacturing Company for 15 years.' Weyhing had alwaysdone his work in a satisfactory manner and had received three raisesin the period from November 1936 until his discharge on May 25,1937.The last of these occurred only two months before his dis-charge.At that time he was earning $7.60 a day.Weyhing was discharged together with George Onnella when theyreported for work on May 25, 1937.No reason was given him forthis action.He noticed that the words "work unsatisfactory & late"had been written on the slip which was handed to the service man whotook him out of the department.Clarence Fleming,Weyhing's brother-in-law, had had 12 yearsexperience in automobile cushion work at the Briggs ManufacturingCompany before beginning work for the respondent on November 5,1936.He was discharged without explanation on May 24, 1937.While employed by the respondent he had received three increases inpay and at the time of his discharge was earning $7.60 a day.Hiswork had never been criticized.Elmer Mackie commenced working for the respondent in 1925 and,with the exception of a two-year period from 1932 to 1934 duringwhich the respondent discontinued making tudor bodies, he hadworked for it continuously until his discharge on May 25, 1937.Mackie was a very efficient workman, and when he had sprained hishand during March he had been given lighter work during the periodof his injury instead of being laid off.He was earning $7.60 a dayat the time of his discharge.About a half hour after the commencement of work on May 25,Mackie was called to the desk'by Prokop and discharged.He noticedthat Prokop had written on his slip, "Work not satisfactory."WhenMackie asked Prokop if that was the reason why he was being fired,the latter replied, "No, you know what you are fired for."Visiblyagitated, Prokop continued, "Elmer, I can't help it. . . . I can'thelp it.Those are my orders."On the way out of the departmenthe ran into Richard Elberth, the foreman in charge of the cushion`section,who said, "I am sorry you had to go." At,the employment 660NATIONAL LABOR RELATIONS BOARDoffice, where all employees leaving the respondent's employ must gobefore they can draw their pay, Mackie was told by Al Brown, theassistant employment manager, "Maybe I can fix you up with a jobif you behave yourself."Thaddeus Radke commenced working for the respondent on De-cember 1, 1936.On May 25, 1937, he was discharged without ex-planation.He was earning $7.20 a day at the time of his dischargeand had received an increase in pay only two weeks before.Hetestified that his work had never been criticized.Alfred Onnela, George Onnela's brother, was employed by therespondent from December 1934 until his discharge on May 27, 1937.No explanation was given him for his discharge, but the service manwho took him out of the department remarked that his brother hadbeen seen distributing union literature the previous day.AlfredOnnela had always performed his work in a satisfactory manner andhad received an increase in pay which raised it to $7.60 a day onlytwo days before his discharge.Ray Onnela, a brother of George and Alfred, began working forthe respondent in December 1934.For several years before that timehe had been employed in the same type of work by the Briggs Manu-facturing Company.Ray Onnela testified that he had always per-formed his work in an efficient manner.He was earning $7.60 a dayat the time of his discharge.When Ray Onnela reported for work on May 26, 1937, his timecard was missing from the timerack.At the desk he was informedby the clerk, "Your brother is out.You are as good as gone."WhenOnnela asked if he would be blacklisted in the shops, the clerk toldhim that he would not be if he quit.He then asked to be clearedout and the clerk filled out a slip which Onnela did not see.George Onnela testified that subsequent to the commencement ofthe hearing he had heard Prokop state that all of the seven menwhose discharges are now being considered were efficient workmenand that the reason for their discharge was their union activities.39Richard Elberth, the foreman in charge of the cushion section,stated that for several weeks before the discharge of the seven menthe work in Prokop's shift had been very poor; that it had becomenecessary to make some changes; and that Weyhing, Fleming, Mackie,Radke, and the Onnelas had all been doing bad work and for thatreason they had been the ones selected for dismissal.Elberth alsocontended that Ray Onnela had quit voluntarily and had not beendischarged.Inconsistent with the foregoing was a statement by39A signed statement to this effect by Prokopwas excluded at the hearing by theTrialExaminerSuch ruling of the Trial Examinerwas erroneous.In view of theother evidence introducedin these cases,however, therehas been no need to considerthe statement. Inasmuch asithas not been prejudicial,therefore,the ruling of theTrial Examiner has notbeen reversed. DECISIONS AND ORDERS661Elberth that one of the reasons for the dismissal of George and RayOnnela was that they were "stool pigeons" and that he didn't careto have any "stool pigeons" in his section.Elberth's testimony isfull of inconsistencies and the record leaves no doubt that the dis-charges in Prokop's section resulted from the union activities of themen involved.We find that George Onnela, Alfred Onnela, Ray Onnela, Clar-ence Fleming, Richard Weyhing, Elmer Mackie, and Thaddeus Radkewere discharged because of their membership in the U. A. W.Neither Mackie, Radke nor the Onnelas had secured any employ-ment ih the period between their discharge and the hearing in thiscase.Weyhing had earned about $78 and Fleming $8.30.Martin Jensen.Martin Jensen, an employee in the body depart-ment at the River Rouge plant, commenced working for the respond-ent in December 1934.He had had 13 years of experience in thesame type of work before then in various -automobile body buildingplants in Detroit and at one time had operated a custom shop of hisown.Jensen was employed in the cushion making section underElberth but had as his immediate foreman William Martin, shiftforeman of the shift opposite Prokop's.40He was considered themost efficient workman in his shift and was assigned the specialcustom work for display purposes.When his hand had been infectedin January, 1937, he had been given the job of checking the assemblyline.At the time of his discharge he was earning $7.60 a day.Jensen, although he did not belong to the U. A. W., associated withthe union gang and was generally considered a member of it.Haplayed on a shop baseball team which was managed by Weyhing andoften discussed the union at the ball games.On May 26, 1937, hewas discharged without explanation.However, he noticed on theslipwhich had been made out concerning him the words, "workunsatisfactory".Elberth made no claim that Jensen was a poor worker and inti-mated that he was discharged because he was always prowling around.Martin stated that Jensen was dismissed for talking too much butadmitted that he had been forced to talk to all of the men whilechecking the assembly line.We find that Martin Jensen was discharged because of his activityin behalf of the U. A. W.Clifford E. Sheldon.Clifford E. Sheldon commenced working forthe respondent in 1926 and continued until his discharge on March15, 1937.During that period he had been promoted to the positionof a minor foreman in the trimming section of the body departmentat the River Rouge plant, a post which he held at the time of his0 Prokop's and Martin's shifts alternated every two weeks on mornings and afternoons !662NATIONAL LABOR RELATIONS BOARDdismissal.He testified that he had often been commended for hiswork and was on very satisfactory terms with his superiors.He hadbeen given an increase in pay in January 1937, and at the time of hisdischarge was earning $8.80 a day.Early in March 1937, Ray De Clerque, the superintendent of thebody department, assigned Sheldon the task of organizing a vigilantegroup to handle any union trouble which might arise in the depart-ment.Sheldon objected vigorously to this assignment and made itquite evident that he was carrying it out- only under protest.Shortly after reporting for work on March 15, Sheldon was orderedto call out his men and have them patrol the aisles.same day he was called to De Clerque's desk and, after being ques-tioned at length concerning his views on the U. A. W., discharged.In discharging him, De Clerque said, "Well, Cliff, I have got to fireyou.I have to fire you for not being on the job."De Clerque thenadded, "Keep your chin up. This will be all right.We will getthis straightened out."De Clerque evaded telling him the realreason for his discharge.However, Everett Gwynn, his immediateforeman, told Sheldon that he believed someone had told a unionstory concerning him.Sheldon was not a member of the U. A. W. at the time of hisdischarge.However, he had often expressed the opinion to otherforemen that it was a good thing for the average workman.The respondent did not offer any evidence at the hearing contra-dicting Sheldon's testimony.We find that the respondent discharged Clifford E. Sheldon be-cause of his sympathy for the U. A. W.Sheldon obtained employment at the Gar Wood Industries onApril 8, and had earned about $287 at the time of the hearing inthis case.John J. Dovey.John J. Dovey was first employed by the re-spondent in January 1929 and, with the exception of a few brieflayoffs during the depression, he continued working for the respond-ent until his discharge on March 11, 1937.At that time he wasengaged as a pipe fitter in the cement plant at the River Rouge plantand was earning $7.20 a day.Dovey, although not a member of the U. A. W., praised it highlyin several conversations with his foreman during the early part of193-7.He testified that after these conversations his foreman begandiscriminating against him in the assignment of work.The dirt-iest and most disagreeable job which could be assigned to a pipefitter was one to put steam blowers in a boiler.Such jobs are usuallyrotated among the different pipe fitters.Dovey, however, wasgiven two boiler jobs in succession.Also, contrary to an arrange- DECISIONS AND ORDERS663ment between the pipe fitters, Dovey was forced to work on most ofthe week ends in 1937.As a result of this discrimination, Dovey requested a transfer toanother department.However, instead of being given a transfer sliphe was given a quit slip by the department superintendent.He hadhad no intention of quitting.Dovey made several unsuccessful attempts to get back to work atthe River Rouge plant.A foreman in another department told himthat he had a job for him but an official in the employment office,after calling up the superintendent of the cement plant, refused topermit him to return to work.Dovey's wife testified that Pat Salancy, an official in the ServiceDepartment, had told her that the superintendent of the cementplant, a man named Lockhart, had stated that Dovey was an A-1worker but that he was a dangerous man to have around because hetalked so much about the union. She had then gone to Lockhart inan attempt to get her husband's job back and Lockhart had promisedher that he would put him back to work after the union agitationdied down.Dovey's foreman, Harold V. Peterson, conceded that he was anefficientworkman.Peterson contended that Dovey had not beendischarged but had quit voluntarily rather than work over a weekend.He denied that he was distributing the week ends unfairly.Upon all the evidence in this case, we find that John J. Doveywas discharged because of his sympathy toward the U. A. W.Dovey had earned about $85 between the date of his discharge andthe hearing.Anthony J. Schipper.41With the exception of a period of fourmonths in 1935, Anthony J. Schipper, a glass setter in the body de-partment of the River Rouge plant, worked for the respondentfrom December 1934 until April 15, 1937.On the latter date he wasearning $6.80 a day.Schipper became a member of the U. A. W. in March, 1937. OnApril 15, 1937, he asked his foreman, Roy Meyers, to read an articlein the Detroit Free Press in which Henry Ford was quoted as sayingthat his employees were free to join labor organizations.A fewminutes later he was called to the superintendent's desk and dis-charged without explanation.Schipper returned to the plant for his ,pay a few days later andstopped to see Pat Salancy in an attempt to find out the reason forhis discharge.During his conversation with Salancy he was , askedwhether he still belonged to the union and replied in the affirmative.Salancy then told him to get his money and go home.41Referred to as john Schipper in the complaint.67573-38-vol iv-43 664NATIONAL LABOR RELATIONS BOARDWilliam Sewell, Meyers' superior, testified that Schipper had for-merly been a good workman but that he had commenced loafing onthe job about April 1, following his failure to receive a requestedincrease in pay.Sewell was a very evasive witness, however, and itis difficult to believe his testimony that Schipper, after several yearsof efficient workmanship, had suddenly commenced loafing on the job.We find that Anthony J. Schipper was discharged because of hismembership in the U. A. W.Schipper has earned $224.07 since the time of his discharge.Fred Nygard.Fred Nygard was first employed at the RiverRouge plant in October 1933 and worked there continuously fromthat date until his discharge on April 26, 1937.For the last yearbefore his discharge he operated 'a stripper crane in the soakingpits in the rolling mill.He testified that his work had never beencriticized.Nygard was earning $7.20 a day at the time of hisdischarge.Nygard joined the U. A. W. on April 19, 1937, along with fiveother employees in the soaking pits.Two days later some U. A. W.application cards which he was carrying fell to the ground.Be-foreNygard could leave his crane and retrieve them they werepicked up by the recorder 42 and read.About an hour later Nygardwas-informed by a shift foreman in the soaking pits that the re-corder had reported the incident to his foreman.On his next work-ing day another workman was placed in the crane with him for thepurpose of learning how to operate it.Then on April 26, Nygardwas discharged.Nygard's foreman, William Klingbeil, testified that he had dis-charged Nygard for loafing.He stated that a few days previous toApril 26, he had warned Nygard not to stand by the rail of hiscrane but to clean the equipment during the times when there wereno molds for him to lift.When, on April 26, he had noticed Nygardstanding by the rail again, he had dismissed him.It is difficult to believe Klingbeil's testimony that a crane operatorwho works a straight eight-hour shift without any time off for lunchis expected to keep busy at all times and never stand around in hiscrane during the times that he has nothing to lift.Furthermore,we cannot believe that an efficient employee of almost four years'service would have been discharged for loafing after only one warn-ing.We find that Fred Nygard was discharged because of hismembership in the U. A. W.Nygard has earned $233.40 since the time of his discharge.Johri Barron.John Barron had been an employee of the respond-ent for 13 years at the time of his discharge on June 16, 1937.Hewas a member of the machine repair department and was responsible42A clerical worker in the department. DECISIONS AND ORDERS665,for keeping the punch press machines in the pressed steel buildingat the River Rouge plant in good condition.At the time of his dis-charge he was earning $7.20 a day.Barron was a charter member of the U. A. W., having joined inDecember, 1934.Early in 1937 he became very active and addressedseveral public meetings.He also did considerable organization workamong the respondent's employees and succeeded in obtaining 46 mem-bers in the pressed steel building.On June 16, while he was repairing one of his machines, he gotinto a fight with a sweeper who was sweeping the floor beside himand was taken cif the job by a service man and discharged. The;serviceman who took him out of the department accused him ofmaking a speech for the union and of advocating anarchy.The evidence as to the cause of the fight is conflicting.Barrontestified that the sweeper had first swept some dirt into his face andthen had called him vile names without obtaining any response.Finally the sweeper had tripped him and then attacked him.Onthe other hand, George Smoot, the sweeper, testified that he wa&peacefully sweeping the aisle when Barron turned over a can of paint.and his bucket of water. Smoot said that when he objected, Barroncalled him a vile name which caused him to hit Barron. Smoot had-also been taken out of the department by service men but he had been,immediately reinstated in another department.It is clear from the record that the respondent has a settled policyof discharging all persons engaging in fights within its plants. In-view of this policy the reinstatement of George Smoot is peculiar-and substantiates Barron's contention that Smoot was planted in theaisle next to him for the purpose of starting a fight.Upon all theevidence, we find that Barron was discharged because of his mem-bership in the U. A. W.Barron had not been able to earn any money between the time of"his discharge and the hearing.Percy Llewellyn.Percy Llewellyn has been employed at the River-Rouge plant since June, 1932, and at the time of his discharge onMay 19, 1937, was engaged in inspecting crankshafts in the finalfassembly department.He was earning $6.80 a day at the time..Llewellyn had been a member of the United Mine Workers of America:several years before, and he often advocated labor unions in discus-sions with other Ford workers.He joined the U. A. W. on May-15,1937.Shortly after Llewellyn started working on May 19, he was in-formed by one of the foremen in the department that there was a.report concerning his union activities on the desk.Llewellyn then,noticed that the general foreman and two service men .were watching 666NATIONAL LABOR RELATIONS BOARDhim closely.Several hours later while he was showing a defectivebearing to another inspector, the general foreman discharged himfor talking.When he went to the timerack to get his time card henoticed that it was the only card in the rack.43Llewellyn testifiedthat his job required him to talk to other inspectors.He had receiveda raise in pay shortly before his discharge.Albert Norris, the general foreman of the inspection department,testified that he had discharged Llewellyn for constant loafing andinefficient work.He stated that Llewellyn had formerly been a goodworkman but had become dissatisfied about two months before May19, upon being refused a transfer.Norris contended that after suchrefusal,Llewellyn had commenced loafing and that he had twicewarned him before discharging him.Norris admitted that Llewel-lyn's job required him to leave his work at times and point out variousdefects to the production inspectors.Upon the entire record in this case, we find that Percy Llewellynwas discharged because of his membership in the U. A. W.Llewellyn earned about $150.00 between the date of his dischargeand the hearing.Joseph,Nierotko.Joseph Nierotko commenced working for therespondent in August, 1925 and, with the exception of a layoff duringthe depression, continued until his discharge on February 2, 1937.He had been a polisher in the radiator shell and hub cap departmentat the River Rouge plant for the last five years of this period.Nie-rotko testified that he had always performed his work in an efficientmanner.At the time of his discharge, he was earning $6.80 a day.Nierotko became a member of the U. A. W. on August 6, 1936, andattended all of its meetings thereafter.Early in 1937, he began todiscuss the union with other workers in his department.On February 2, Nierotko was taken off his assembly line by the-checker and told to clear out his tools.At the employment office noexplanation was given him for his discharge but Miller, the employ-ment manager, accused him of trying "to fight Ford".John Reilly, the general foreman of the radiator shell and hub cap-department, testified that Nierotko did poor work for several weeksprior to February 2.As a result, he had directed Nierotko's imme-diate foreman to transfer him from hub caps to radiator shells. Reillystated that Nierotko had quit rather than accept the transfer.In view of Nierotko's long service for the respondent, it is difficultfor us to believe Reilly's testimony that he had suddenly become soinefficient that he either had to be transferred to another job or let go.Upon all the evidence we find that Nierotko was discharged becauseof his membership in the U. A. W."The other cards had been pulled out by the timekeeper for the purpose of posting.time on them. DECISIONS AND ORDERS667Nierotko did not earn any money between the date of his discharge-and the hearing.Jacob Winsiewski.With the exception of a three-year layoff dur-ing the depression, Jacob Winsiewski worked for the respondent con-tinuously from,1916 until his discharge on April 8, 1937.He had_been employed in the production department at the River Rouge plantfor the last three years of that period and had the task of tinningcorners on oil pans.Winsiewski was earning $6.40 a day at the time-of his discharge.The clerk to the superintendent of his department took Winsiewskioff the assembly line on April 8, and told him to clear out his tools..Winsiewski then asked the superintendent why he was being dis-charged and the latter replied that he did not know.Winsiewski was,never given any explanation of his discharge and whenever he in-quired at the employment office, he was invariably told to return thenext day.Winsiewski testified that during a conversation withBrown shortly after his discharge, the latter made a remark to himabout his son being a union man at the Chevrolet plant and partici-pating in the strike at that plant.Winsiewski's foreman, Harry Dalameter, testified that he had dis-chargedWinsiewski for inefficient work.He stated that he hadwarned him several times and when, on April 8, he noticed him doingpoor work again, he decided to dismiss him.Winsiewski had been in the employ of the respondent for approxi-mately 17 years and had been tinning corners on oil pans for threeyears at the time of his discharge. It is difficult to believe that ittook his foreman that length of time to discover his inefficiency.Thefailure of the respondent to place Brown on the witness stand lendscredence toWinsiewski's statement that Brown spoke to him abouthis son's membership in the union.Upon the entire record in thecase,we find that Jacob Winsiewski was discharged because of hisson's membership in the U. A. W.Winsiewski has not earned any money since the date of his dis-charge by the respondent.Joseph Galusky.Galusky commenced working for the respondentin May 1928 and continued more or less regularly until his dischargeon June 4, 1937. - On the latter date, while working at his job ofpumping oil out of the sewers in the River Rouge plant, he was calledoff the job by his foreman and discharged.Galusky was earning$6.80 a day at the time of his discharge.Galusky was not a member of the U. A. W. at the time of his dis-charge.However, he had often discussed the union with other work-ers in the plant and when the "Vote of Confidence" had been circu-lated in his department on June 2, he had refused to sign it despitea warning by the foreman circulating it that he might be discharged 668NATIONAL LABOR RELATIONS BOARDas a result.The discharge took place two days later.Galusky tes-tified that he had always performed his work in a satisfactorymanner.Galusky's . foreman, Peter Montagne, testified that he had dis-charged him because of constant loafing on the job.. He stated thathe had given him several warnings, and when he again found him.away from his pump on June 4, he had dismissed him. Galuskydenied that he had ever been warned for loafing on the job.Montague's testimony contained many inconsistent statements andhis assertion that Galusky had been loafing and doing poor work fora period of six months without being discharged is difficult to be-lieve.Upon all the evidence in the case, we find that Joseph Galuskywas discharged because of his activity in behalf of and sympathytoward the U. A. W.Galusky has not earned any money since the date of his discharge.Hector F. Manseau.With the exception of two periods of twoyears each, Hector Manseau was employed by the respondent con-tinuously from September, 1920 until his discharge on May 26, 1937.Manseau was engaged as a tool and die grinder at the River Rougeplant and at the time of his discharge was earning $8.40 a day. Hehad received a raise about two months before and testified that hehad always performed his work in a satisfactory manner.Manseau became a member of Local No. 8 of the Mechanics Edu-cational Society of America in 1934. In July 1936 Local No. 8affiliatedwith U. A. W. as Local No. 157 of that organization.About two weeks before his discharge, Manseau had a conversationwith another Ford employee named Debor in which he disclosed thefact that he was a member of the U. A. W. A few days later Deborwas transferred to the Service Department.Manseau was subse-quently warned that Debor had remarked that he was doing a lotof organizing.Manseau was stopped at the gate and questioned by service menwhen he reported for work on the afternoon of May 26.They finallypermitted him to enter the plant after taking his badge number.Shortly after he started to work that afternoon, Manseau was as-signed to a rush job by his immediate foreman.While working onthis assignment, he was discharged by his general foreman for talk-ing despite the objection of his immediate foreman.The talking.consisted of answering two or three questions asked him by anotherworkman.The other workman was also laid off, but only for oneday.Clyde M. Snyder, Manseau's general foreman, testified that he haddischargedManseau for talking.He stated that he had seen him.talking several times before that but admitted that he had not given DECISIONS AND ORDERS669him any warning. Snyder also admitted that Manseau may havebeen on a job which requires talking with other workmen.In view of Manseau's long service for the respondent, the reasongiven by Snyder for his discharge is unpersuasive.We find that-HectorManseau was discharged because of his membership in thaU. A. W.Manseau obtained another position on June 4, at a wage of 90cents an hour and subsequently received a raise to $1.00 an hour.He estimated that his earnings between the date of his discharge andthe hearing were about $95 less than they would have been had he-continued working for the respondent.Emil Tomkow.Emil Tomkow, an employee in the final assemblyline at the River Rouge plant, commenced working for the respondentin December, 1936. It was his duty to put brake shoes on the emer-gency cables.On April 13, 1937, he was discharged without explana-tion.He was earning $6.40 a day at the time.Tomkow had obtained his job at the River Rouge plant throughInspector Slamer of the Dearborn police department who communi-cated in Tomkow's presence over the telephone with Miller, the re-spondent's employment manager.Tomkow knew that Slamer hadin similar fashion obtained employment for others.After his dis-charge on April 13, Tomkow went to see Slamer in an attempt toget the job back. Slamer, after investigating the matter, informedTomkow on one occasion that Brown had said that he had been"talking too damned much union" and on a subsequent occasion thathe had been advised by Brown that Tomkow was on "the black-list"and would never be taken back by the respondent.Tomkow's testimony concerning the direct connection between the-respondent and the Dearborn police department was substantiatedby that of Harry L. Mason, an employee of the Packard Motor Com-pany.Mason stated that on several occasions during the past yearhe had attempted to obtain a job at the River Rouge plant and thateach time he had been told that it would first be necessary for himto secure a letter from the Dearborn police department.At theDearborn City Hall, he saw a man named Schultz who had an officein the basement of the City Hall where he interviewed applicants forjobs with the respondent and questioned them concerning their affilia-tion with the union.Tomkow was not a member of the U. A. W. at the time of his dis--charge.However, he had often discussed it with other employees andhad stated that he intended joining.Tomkow's foreman, Elmer Fischer, testified that he had dischargedTomkow because the - latter's constant loafing and talking.He said-that as a result of a car.having come through the line with the wiring-cut, he and the general foreman had watched Tomkow's section of 670NATIONAL LABOR RELATIONS BOARDthe line with particular attention.Fischer stated that while doingso they had noticed that he was constantly leaving his job to talkwith other employees and they had therefore discharged him. Tom-kow denied these charges and stated that his work had never beencriticized.Upon all the evidence in the record we find that Emil Tomkowwas discharged because of his activities in behalf of the U. A. W.Tomkow has earned only$45.95 since his discharge.John Cwikiel,Fred 'Gullicksen,and JosephBailey.Cwikiel,Gullicksen, and Bailey were, prior to their dismissal in May 1937,employed in the paint and varnish department at the HighlandPark plant.At the time of their discharge,Cwikiel had been anemployee of the respondent for between 2.5 and 26 years,Gullicksenfor about 23 years, and Bailey for approximately two and one-halfyears.Cwikiel and Gullicksen were each receiving$6.80 and Bailey$6.40 a day.Cwikiel and Gullicksen became membersof the U. A.W. on March11, 1937.Subsequent to that date they often discussed it with otheremployees in the department.Late in the day on Friday, May 7, Dennis McKinney,the generalforeman of the department,informed Cwikiel that he could not usehim in the department any longer.McKinney was very excited atthe time, and Cwikiel believed that he would change his mind overthe week end.However,on the way home that evening,Carl Brand-enberg, one of the foremen in the department,told him that Gullick-sen and he were to be discharged on the following Monday. Thatevening Cwikiel and Gullicksen were visited in their homes by theirimmediate foreman, Stanley Ziek, who in a very excited manner toldthem that they were going to be discharged because of their unionactivities.The two men were discharged when they reported for work onMonday, May 10. Then, upon the advice of the Board'sRegionalDirector for the Seventh Region, with whom they had spoken overthe week end,they visited the employment office at the River Rougeplant in an effort to retain their positions.Brown at first told themthat there was nothing he could do for them but after they men-tioned the Board to him,he agreed to put them back to work. Browngave them a letter of instructions to the superintendent of the High-land Park plant.Upon their return to the Highland Park plant,Cwikiel and Gul-licksen were transferred to the receiving department.Their new jobswould have required them to do considerable heavy and dirty workout of doors and both Cwikiel, who was 49 years of age, and Gul-licksen, who was 60 years of age,believed that it would be too diffi-cult for them.They therefore refused to accept the new positions. DECISIONS AND ORDERS671On May 14, Cwikiel was visited by McKinney's assistant, a mannamed Hutto.Hutto told Cwikiel that he had been dischargedbecause of his union activities.When Cwikiel asked to be put backon the job, Hutto replied, "I can't do that.You have got to bepunished.They are punishing you for joining the union."Joseph Bailey joined the U. A. W. on April 14, 1937.He alsodiscussed it with other employees in the department and attemptedto get them to join.On May 7, while Bailey was doing some workwhich had been assigned to him by Ziek he noticed that he wasbeing closely watched by McKinney.A few minutes later he wasdischarged by Ziek.When he attempted to find out the reason forhis discharge, Ziek told him that he was doing it on McKinney'sorders.McKinney testified that he had discharged Cwikiel, Gullicksen andBailey for inefficient work.He said that early in 1937 a time studyhad been made of the varnish room, the room in which all three ofthe men were employed, which showed that production in such roomwas far below the required standard.As a result he had watched itvery closely and had discovered that these men were slowing upproduction.McKinney's testimony is very confused, and he qualifiedthe reason he had given for the discharges by saying that he had been.of the opinion that there was a conspiracy afoot to slow down pro-duction and had concluded that Cwikiel, Gullicksen, and Baileywere responsible for the conspiracy because they generally associatedwith each other.Ziek testified that Cwikiel, Gullicksen, and Bailey were all goodmen and that the reason for their discharge was their membershipin the U. A. W. Ziek also stated that on the day Cwikiel andGullicksen had returned to the Highland Park plant with the letterfrom Brown, McKinney had told him that they were to be assignedto jobs which would "break their God-damn backs for them."Upon all the evidence in these cases, we find that the respondentdischarged Joseph Bailey and caused the resignation of John Cwikieland Fred Gullicksen because of their membership in the U. A. W.Cwikiel had earned about $36.00, Gullicksen about $40.00, andBailey about $88.00 between the times of their discharges and thehearing.George Sazynski.George Sazynski worked for the respondentfrom December 12, 1936 until his discharge on June 8, 1937.On thelatter date he was working as a millwright helper in the foundrymachine shop at the River Rouge plant when his foreman transferredhim to a different job which he refused to take.His foremanthen discharged him. Sazynski testified that the reason for hisrefusal to take the new job was that the work was very dirty. 672NATIONAL LABOR RELATIONS BOARDSazynski had joined the U. A. W. on February 20, 1937, and had'refused to sign the "Vote of Confidence" when it was circulated inhis department during the first week in June 1937.He believedthese acts were responsible for his transfer to less desirable workon June 8.The evidence indicates that Sazynski had been transferred fromone job to another on several occasions during his employment bythe respondent.His foreman testified that one of the reasons forthe transfers was that he was an inefficient workman. Sazynski's,own testimony shows that he had been dissatisfied with most of his.jobs at the River Rouge plant.The record affords insufficient basis upon which to sustain thecharge that Sazynski was discharged because of his membership inthe U. A. W.Gabriel Bobaila.Gabriel Bobaila worked for the respondent on,and off from 1912 until November 20, 1936. For some 13 months.prior to the latter date he was engaged in loading automobile parts-into freight cars at the River Rouge plant.Upon reporting for work on November 20, 1936, Bobaila wasdirected to go to the employment office.After being forced to waituntil the following day, he was transferred to the pressed steel build-ing as a spot welder.However, after he had worked on his new job,less than a week, he was discharged without explanation.The per-son at the employment office who dismissed him said, "The ,reasonfor you is to get out of here and from now on to keep away fromFord Motor Company."Bobaila had joined the U. A. W. in the autumn of 1935.He hadattended most of its meetings subsequent to that date.Upon the evidence in this case, we cannot find that the respondent,discharged Gabriel Bobaila because of his membership in the U. A. W.Guiseppe Gregario.Guiseppe Gregario was employed by the-respondent more or less regularly from 1923 until his discharge onJune 9, 1937.During the last few months of this period he was-working in a construction gang in the River Rouge plant and was.earning $6.00 a day.Gregario did not belong to the U. A. W. at the time of his dis-charge.However, on June 2, he had refused to sign the "Vote of-Confidence".On June 9, 1937, Gregario was helping dig a foundation outsidethe Foundry Building, when it commenced raining.While puttingon his boots and raincoat, he became involved in an argument.The-evidence is conflicting as to the identity of the person with whom the-argument took place and as to the events that followed in its wake.Gregorio testified that, although he had taken only two or threeminutes to put on his boots and raincoat, a service man whom he had_never seen before accused him of loafing, and that his general fore- DECISIONS AND ORDERS6733,man then discharged him.Hairy Reynolds, the general foreman, onthe other hand, testified that Gregario's argument had been with his,immediate foreman and had been started by the latter's attempt to,reprimand him for taking too much time in putting on his boots andraincoat.Reynolds stated that Oregano was a good workman andthat he had tried very hard to calm him but that Gregario, who wasvery quick-tempered, had become more and more angry and hadfinally quit with the remark, "Oh, the hell with the job."Reynolds' statement that Oregano had left his employment volun-tarily is substantiated by the fact that the latter made no attempt tovisit the employment office and instead sent his wife after his pay.Upon the record in this case, we are unable to find that Guiseppe,Gregario was discharged because of union activities or suspectedsympathy with the U. A. W.Leo J. Krugh.With the exception of a three-year period duringthe depression, Leo J. Krugh was employed by the respondent fromOctober, 1928 until his discharge on May 19, 1937.At the latter datehe was engaged as a double end lathe operator in the rear axle hous-ing department at the River Rouge plant and was receiving a wageof $6.80 a day.He testified that he had always performed his workin a satisfactory manner.Krugh became a member of the U. A. W. on January 27, 1937. OnMay 19 he was discharged without explanation.He stated that sub-sequent to his discharge he had been informed by S. J. Feeney, anindividual who often associated with Ford service men and wascommonly known around the River Rouge plant as a "stool pigeon",that he had been dismissed because of his membership in the U. A. W.Charles Barberree, Krugh's foreman, testified that for several weeksbefore Krugh's discharge the production in his section had been belowstandard.He stated that he had warned all of the workers on theassembly line that he was going to discharge the person responsiblefor the poor work.He had then conducted an investigation and,upon discovering that Krugh was the man who was impedingproduction, he had dismissed him.Upon the evidence in this case, we cannot find that Leo J. Krughwas discharged because of his membership in the U. A. W.Raymond Jewell.Raymond Jewell, a U. A. W. member, hasworked for the respondent more or less regularly since 1922.Priorto June 14, 1937, he was employed as a final inspector in the motorassembly department at the River Rouge plant.On that date he wasdischarged by his foreman for talking on the job. Jewell testifiedthat it was necessary for an inspector to speak to other employees.Jewell was interviewed by Brown the day after his discharge.According to Jewell's testimony, Brown spoke to him at length con-cerning the U. A. W. and stated that he had heard that Jewell had 4674NATIONAL LABOR RELATIONS BOARDbeen engaging in union activities.Jewell was laid off for four daysand then returned to his job by Brown.His foreman refused to takehim back, however, and Jewell was transferred to another job whichhe termed the "doghouse". Since returning to work, Jewell has hadan increase in pay from $6.80 to $7.20 a day.In view of the fact that Jewell's layoff lasted only four days and,that he has since received an increase in pay, it is difficult to believe-that the reason for such layoff was his union activities.Upon theevidence, we cannot find that Raymond Jewell was laid off because ofhis membership in the U. A. W.Daniel E. Devon.Daniel E. Devor has been employed by therespondent since 1923.On April 19, 1937, he became a member of theU. A. W. and on June 9, 1937, he was transferred against 'his wishesfrom the job of operating a crane in the soaking pits at the RiverRouge plant to one at common labor in the foundry.However, sinceJune 14, he has had the task of operating an electric furnace in thefoundry.He enjoys his present work and has received an increase inpay from $7.60 a day to $8.00 a day.Upon the evidence in this case, we are unable to sustain the chargethatDanielDevor's transfer was due to his membership in theU. A. W.E. ConclusionFrom the mass of testimony in this proceeding two facts standout : the unconcealed hostility with which the Ford Motor Companyviews bona fide labor organizations and the utter ruthlessness withwhich it has fought the organization of its employees by the U. A. W.The respondent, not only through public interviews and statements,but through the direct circulation of anti-union literature withinits plants, has made its antagonism to labor organizations so evidentthat no employee whose economic life is at its mercy can fail tocomprehend it.The full significance of this antagonism has beenbrought home to its employees through the constant hostility of fore-men and supervisory officials, through the systematic discharge ofunion advocates, through the employment of hired thugs to terrorizeand beat union members and sympathizers, and through numerousother acts of intimidation and coercion recited above.The chief weapon of the respondent in this fight to prevent self-organization among its employees has been the Ford Service De-partment.This Department played the principal role in the savagebeatings of May 26, and in the other assaults upon union memberswhich have been described above.The record leaves no doubt thatthe Service Department has been vested with the responsibility ofmaintaining surveillance over Ford employees, not only during their DECISIONS AND ORDERS675work but even when they are outside the plant, and of crushing at itsinception, by force if necessary, any sign of union activity.Thuswithin the respondent's vast River Rouge plant at Dearborn thefreedom of self-organization guaranteed by the Act has been re-placed by a rule of terror and repression.We find that these activities of the respondent constitute inter-ference, restraint and coercion with the rights of self-organizationand collective bargaining set forth in Section 7 of the Act.Evidently fearful that the foregoing measures might not suffice torestrain the growth of the U. A. W., the respondent fostered a"dummy" labor organization of its own choice,-the Ford Brother-hood of America, Inc.We find that the respondent has dominatedand interfered with the formation and administration of this or-ganization and has contributed support to it.We further find that the respondent has discharged Homer King,George Smick, Alphonso Kuzulis, Birtus C. Hall, George B. Zubick,Joseph Gutierrez, Joseph Sable, George Onnela, Richard Weyhing,,Clarence Fleming, Elmer Mackie, Thaddeus Radke, Alfred Onnela,,Ray Onnela, Martin Jensen, Clifford Sheldon, John J. Dovey, An-thony J. Schipper, Fred Nygard, John Barron, Percy Llewellyn,.Joseph Nierotko, Joseph Galusky, Hector F. Manseau, Emil Tomkow,and Joseph Bailey, because of their membership in, activity in behalf-of, or sympathy toward the U. A. W.; has caused the resignation of-John Cwikiel and Fred Gullicksen because of their membership inthe U. A. W.; has discharged Jacob Winsiewski because of his son's.membership in the U. A. W.; and has by these acts discriminated inregard to hire and tenure of employment and thereby discouragedmembership in the U. A. W. None of the foregoing employees has-obtained any other regular and substantially equivalent employment.The respondent, by means of all of the activities described above,has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.In the cases of George Sazynski, Gabriel Bobaila, Guiseppe-Gregario, Leo J. Krugh, Raymond Jewell, and Daniel Devor the_respondent has not discriminated in regard to hire and tenure of em--ployment for the purpose of discouraging membership in a labor-organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial,relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. '676NATIONAL LABOR RELATIONS BOARD-Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONOLusIONs OF LAW1.International Union, United Automobile Workers of Americais a labor organization within the meaning of Section 2 (5) of theAct.2.Homer King, George Smick, Alphonso Kuzulis, Birtus C. Hall,George B. Zubick, Joseph Gutierrez, Joseph Sable, George Onnela,RichardWeyhing, Clarence Fleming, ElmerMackie,ThaddeusRadke, Alfred Onnela, Ray Onnela, Martin Jensen, Clifford Sheldon,John J. Dovey, Anthony J. Schipper, Fred Nygard, John Barron,Percy Llewellyn, Joseph Nierotko, Joseph Galusky, Hector F. Man-seau, Emil Tomkow, Joseph Bailey, John Cwikiel, Fred Gullicksen,and Jacob Winsiewski, were at the times their work ceased, andhave been at all times thereafter, employees of the respondent,within the meaning of Section 2 (3) of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of the persons named in paragraph 2 above,thereby discouraging membership in the U. A. W., has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.4.Ford Brotherhood of America, Inc. is a labor organization,within the meaning of Section 2 (5) of the Act.5.The respondent, by dominating and interfering with the for-mation and administration of the Brotherhood, has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (2) of the Act..6.The respondent, by interfering with, restraining, and coercingits,employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.8.The respondent, in the discharge of George Sazynski, GabrielBobaila, Guiseppe Gregario, and Leo J. Krugh and in the transferof Raymond Jewell and Daniel Devor, has not engaged in unfairlabor practices, within the meaning of Section 8 (3) of the Act.ORDERUponthe basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, theNationalLaborRelations Board hereby orders that the DECISIONS AND ORDERS677respondent, Ford Motor Company, its officers, agents, successors andassigns shall :1.Cease and desist from :(a)Discouraging membership in international Union, UnitedAutomobileWorkers of America or any other labor organizationof its employees by discharging or refusing to reinstate any of itsemployees or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of theiremployment because of their membership in, activity in behalf of,or sympathy toward any such labor organization;(b)Dominating or interfering with the formation or adminis-tration of Ford Brotherhood of America, Inc., or any other labororganization of its employees, or contributing financial or othersupport to any such labor organizations;(c)Organizing, maintaining, supporting or assisting vigilante orsimilar groups, or employing or using such groups, the members ofits Service Department, or any other persons, directly or indirectly,for the purpose of intimidating or coercing its employees from join-ing International Union, United Automobile Workers of America orany other labor organization of its employees;(d)Threatening, assaulting, beating, or in any other manner in-terfering with, restraining, or intimidating, directly or indirectly,members of International Union, United Automobile Workers ofAmerica or any other labor organization of its employees distributingor otherwise disseminating union literature in the vicinity of itsRiver Rouge plant;(e)Circulating, distributing or otherwise disseminating among itsemployees statements or propaganda disparaging or criticizing labororganizations or advising its employees not to join such organiza-tions;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to George Onnela, Richard Weyhing, Clarence Fleming,Elmer Mackie, Thaddeus Radke, Alfred Onnela, Ray Onnela, MartinJensen, Clifford Sheldon, John J. Dovey, Anthony J. Schipper, FredNygard, George B. Zubick, Joseph Gutierrez, John Barron, JosephSable, Alphonso Kuzulis, Homer King, Percy Llewellyn, Joseph Nier-otko, George Smick, Joseph Galusky, Hector F. Manseau, Birtus C. 678NATIONAL LABOR RELATIONSBOARDHall, Emil Tomkow, Joseph Bailey, John Cwikiel, Fred Gullicksen,and Jacob Winsiewski immediate and full reinstatement to their for-mer positions, without prejudice to their seniority and other rights,and privileges;(b)Make whole the persons named in paragraph 2 (a) above forany loss of pay they have suffered by reason of the respondent's dis-crimination in regard to hire and tenure of employment, by paymentto them, respectively, of a sum of money equal to that which eachwould have earned as wages during the period from the date of suchdiscrimination against him to the date of the offer of reinstatement,,less any amount each has earned during that period;(c)Post immediately in conspicuous places throughout all depart-ments of its, plants in Dearborn and Highland Park, Michigan, notices-to its employees stating that the respondent will cease and desist inthe manner aforesaid;(d)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting ;(e)Notify the Regional Director for the Seventh Region in writing-within ten (10) days from the date of this Order what steps the,respondent has taken to comply herewith.And it is further ordered that the allegations of the complaint be,and they hereby are, dismissed with respect to Raymond Jewell,,George Sazynski, Guiseppe Gregario, Gabriel Bobaila, Leo J. Krugh,,and Daniel Devor.-